          Case 6:19-cv-00201-ADA Document 1-1 Filed 03/11/19 Page 1 of 27
                                                                                                                   US009386094B2


(12) United States Patent                                                                   (10) Patent No.:                              US 9,386,094 B2
       Wood et al.                                                                          (45) Date of Patent:                               *Jul. 5, 2016
(54) SYSTEM, METHOD AND APPARATUS FOR                                                  (52)     U.S. C.
       MEDIA SUBMISSION                                                                         CPC ............ H04L 67/1091 (2013.01); G06Q30/02
                                                                                                                      (2013.01); YIOS 707/999.43 (2013.01)
(71) Applicant: Summit 6 LLC, Dallas, TX (US)                                          (58)      Field of Classification Search
                                                                                                CPC ....... H04L 65/602; H04L 67/06; H04L 67/10:
(72) Inventors: Lisa T. Wood, Danville, CA (US); Scott                                                    H04L 67/1095; H04L 67/1091; G06Q30/02;
                M. Lewis, Midway, UT (US); Robin                                                                                               Y1OS 707/999.43
                Fried, Praha (CZ)                                                               USPC .......... 709/219, 217, 205, 201, 246; 715/748,
                                                                                                                                     715/744, 769, 733; 725/115
(73) Assignee: Summit 6 LLC, Dallas, TX (US)                                                     See application file for complete search history.
(*) Notice:         Subject to any disclaimer, the term of this                        (56)                          References Cited
                    patent is extended or adjusted under 35                                                 U.S. PATENT DOCUMENTS
                    U.S.C. 154(b) by 0 days.
                    This patent is Subject to a terminal dis                                  4,802,008 A                 1/1989 Walling
                    claimer.                                                                  4,862,200 A             8, 1989 Hicks
                                                                                              5,001,628 A             3, 1991 Johnson et al.
                                                                                              5,063,587 A            11/1991 Semasa et al.
(21) Appl. No.: 14/107.261
                                                                                                                           (Continued)
(22) Filed:         Dec. 16, 2013
                                                                                                       FOREIGN PATENT DOCUMENTS
(65)                   Prior Publication Data
                                                                                       EP                     O838774 A2             4f1998
       US 2014/0310334 A1              Oct. 16, 2014                                   EP                     0930.774 A2            7, 1999
                                                                                                                           (Continued)
                                                                                                               OTHER PUBLICATIONS
                 Related U.S. Application Data
(63) Continuation of application No. 13/098,090, filed on                              Emily Cohen, “Set Your Sites High.” PC Magazine, May 26, 1998.
     Apr. 29, 2011, now Pat. No. 8,612,515, which is a                                                                     (Continued)
     continuation of application No. 12/831.503, filed on
     Jul. 7, 2010, which is a continuation of application No.                         Primary Examiner — Alina N Boutah
       10/961,720, filed on Oct. 8, 2004, now Pat. No.                                (74) Attorney, Agent, or Firm — Duane S. Kobayashi
       7.765,482, which is a continuation of application No.
       09/357,836, filed on Jul. 21, 1999, now Pat. No.                               (57)                    ABSTRACT
       6,895,557.                                                                     A system, method and apparatus for media Submission. The
                                                                                      Submission mechanism is configurable to perform a variable
(51)   Int. C.                                                                        amount of intelligent preprocessing on media objects prior to
       G06F 15/16                  (2006.01)                                          upload. In the example of digital images, the tool can perform
       H04L 29/08                  (2006.01)                                          sizing and formatting, for example.
       G06O 30/02                  (2012.01)
       GO6F 3/OO                   (2006.01)                                                                51 Claims, 5 Drawing Sheets



                       Homes Realtor services
                                                    Getting Started Send Photos      ices     Financing Offer & Closing Help

                      Today's Rates
                      30-Year Fixed      8.75% Adding Photos to your listings
                       5-Year Fixed      6.45% Get better exposure for your listings by including some pictures of the
                         Year Adjustable 5.8% property. Its easy Just locate the folder on your computer containing frequently Asked
                      :National average rates your photos, and ther drag them into the boxes below, Select a        Questions
                                                    descriptive caption for each photo and then click the "Send Photos"
                       Find a loan Rote: News      ibutor,


                      Highlights                                               Drag Photo             Drag Photo               Drag Photo
                                                                                                                                   ere
                      Welcome to Homes!
                      We hope you eroy our site
                      Please send us your                                                                                      Froft ey
                      feedback
                      Horne & Rote Trackers
                      Receive free e-mai updates
                                                                                                                             send Photos
                                                                                                                                                             A
            Case 6:19-cv-00201-ADA Document 1-1 Filed 03/11/19 Page 2 of 27


                                                        US 9,386,094 B2
                                                                Page 2

(56)                    References Cited                                 5,953,488 A        9, 1999 Seto
                                                                         5,956,716 A        9, 1999 Kenner et al.
                    U.S. PATENT DOCUMENTS                                5,960,411 A        9, 1999 Hartman et al.
                                                                         5,974,401 A       10, 1999 Enomoto et al.
       5,179,637 A       1/1993 Nardozzi                                 6,005,613 A       12/1999 Endsley et al.
       5,235,680 A       8/1993 Bijnagte                                 6,006,231 A       12/1999 Popa
       5,327,265 A       7, 1994 McDonald                                6,012,068 A        1/2000 Boezeman et al.
       5,404,316 A       4/1995 Klingler et al.                          6,017,157 A        1/2000 Garfinkle et al.
       5,477,353 A      12/1995 Yamasaki                                 6,018,774. A *     1/2000 Mayle .................. G06Q 10/107
       5,479.206 A      12/1995 Ueno et al.                                                                                     TO9,203
       5,493,677 A       2/1996 Balogh et al.                            6,023,241 A        2/2000 Clapper
       5,555,388 A       9/1996 Shaughnessy                              6,026,431 A        2/2000 Hinrichs et al.
       5,606,365 A       2f1997 Maurimus et al.                          6,028,603 A        2/2000 Wang et al.
       5,608,542 A       3, 1997 Krahe et al.                            6,035,323 A        3/2000 Narayen et al.
       5,636,294 A       6, 1997 Grosse et al.                           6,038,295 A        3/2000 Mattes
       5,666,159 A       9, 1997 Parulski et al.                         6,058,399 A *      5/2000 Morag .................... HO4L 29,06
       5,666,215 A       9, 1997 Fredlund et al.                                                                               TO7/610
       5,675,507 A      10/1997 Bobo, II                                 6,058,417 A        5, 2000 Hess et al.
       5,678,046 A      10, 1997 Cahill et al.                           6,058,428 A        5/2000 Wang et al.
       5,694,546 A      12/1997 Reisman                                  6,075,528 A        6/2000 Curtis
       5,696,850 A      12/1997 Parulski et al.                          6,076,111 A        6/2000 Chiu et al.
       5,706,457 A       1/1998 Dwyer et al.                             6,084,581 A        7, 2000 Hunt
       5,715,397 A       2/1998 Ogawa et al.                             6,085,195 A        7/2000 Hoyt et al.
       5,729,741 A       3/1998 Liaguno et al.                           6,085,249 A *      7/2000 Wang ............... HO4N 21,23463
       5,748,194    A    5, 1998   Chen                                                                                        TO9,203
       5,751,950    A    5, 1998   Crisan                                6,088,732 A        7/2000 Smith et al.
       5,754,172    A    5, 1998   Kubota et al.                         6,092,078 A        7/2000 Adolfsson
       5,760,916    A    6, 1998   Dellert et al.                        6,092,114. A       7/2000 Shaffer et al.
       5,760,917 A       6, 1998 Sheridan                                6,094,684. A       7/2000 Pallmann
       5,761404 A        6, 1998 Murakami et al.                         6,097,389 A        8, 2000 Morris et al.
       5,761,601 A       6/1998 Nemirofsky et al.                        6,104,468 A        8/2000 Bryniarski et al.
       5,764,235    A    6, 1998   Hunt et al.                           6,118,480    A     9/2000    Anderson et al.
       5,765,152    A    6, 1998   Erickson                              6,119,101    A     9, 2000   Peckover
       5,774,670    A    6, 1998   Montulli                              6,125,352    A     9, 2000   Franklin et al.
       5,778,164    A    7, 1998   Watkins et al.                        6,128,600    A    10/2000    Imamura et al.
       5,778,198    A    7, 1998   Kadota                                6,128,655    A    10/2000    Fields et al.
       5,778.430    A    7, 1998   Ish et al.                            6,133,985    A    10/2000    Garfinkle et al.
       5,781,725 A       7, 1998 Saito                                   6,167,382 A       12/2000 Sparks et al.
       5,781,773 A       7/1998 Vanderpool et al.                        6,167.442 A       12/2000 Sutherland et al.
       5,781901 A        7, 1998 Kuzma                                   6,167.469 A       12/2000 Safai et al.
       5,787,459 A       7, 1998 Stallmo et al.                          6,167,568 A       12/2000 Gandelet al.
       5,787,466 A       7, 1998 Berliner                                6,177,934 B1       1/2001 Sugiura et al.
       5,790,708 A       8, 1998 Delean                                  6,182,116 Bl       1/2001 Namma et al.
       5,794,217 A       8, 1998 Allen                                   6,182,279 B1       1/2001 Buxton
       5,799,063 A       8, 1998 Krane                                   6,189,008 B1       2/2001 Easty et al.
       5,802,312    A    9, 1998   LaZiridis et al.                      6,199,082    B1   3/2001     Ferrel et al.
       5,802,314    A    9, 1998   Tullis et al.                         6,202,061    B1   3/2001     Khosla et al.
       5,802,518    A    9, 1998   Karaev et al.                         6,223, 190   B1   4/2001     Aihara et al.
       5,806,005    A    9, 1998   Hull et al.                           6,226,618    B1   5, 2001    Downs et al.
       5,809,280    A    9, 1998   Chard et al.                          6,233,590    B1   5, 2001    Shaw et al.
       5,813,009    A    9, 1998   Johnson et al.                        6,233,600    B1   5/2001     Salas et al.
       5,819,032    A   10/1998    De Vries et al.                       6,237,010    B1    5/2001    Huiet al.
       5,819,092    A   10/1998    Ferguson et al.                       6.253,216    B1    6/2001    Sutcliffe et al.
       5,835,627    A   1 1/1998   Higgins et al.                        6,266,681    B1    7/2001    Guthrie
       5,835,735    A   1 1/1998   Mason et al.                          6,275,829    B1    8/2001    Angiulo et al.
       5,844,969 A      12/1998 Goldman et al.                           6,281,874 B1       8, 2001 Sivan et al.
       5,845,299 A      12/1998 Arora et al.                             6,282,549 B1       8, 2001 Hoffert et al.
       5,848,415 A      12/1998 Guck                                     6,289,115 B1       9, 2001 Takeo
       5,852.435 A 12/1998 Vigneaux et al.                               6,301,586 B1      10/2001 Yang et al.
       5,859,956 A   1/1999 Sugiyama et al.                              6,301,607 B2      10/2001 Barraclough et al.
       5,864,632 A * 1/1999 Ogawa .................... GO6T 17/05        6,308,188 B1      10/2001 Bernardo et al.
                                                         382,113         6,320,588 B1      1 1/2001 Palmer et al.
       5,875,296 A       2, 1999 Shi et al.                              6,320,672 B1      1 1/2001 Itoh.
       5,880,740 A       3/1999 Halliday et al.                          6,324,538 B1      11/2001 Wesinger et al.
       5,890, 170 A      3, 1999 Sidana                                  6,324.545 B1 * 1 1/2001 Morag ............... HO4N 1 OO132
       5,890,213 A       3, 1999 Sokolov                                                                                       358,408
       5,897,622 A       4/1999 Blinn et al.                             6,327,049 B1      12/2001. Ohtsuka
       5,903,277    A    5, 1999   Sutherland et al.                     6,330,572    B1   12/2001    Sitka
       5,903,728    A    5, 1999   Semenzato                             6,330,575    B1   12/2001    Moore et al.
       5,907,640    A    5, 1999   Delean                                6,343,302    B1    1/2002    Graham
       5,911,776    A    6, 1999   Guck                                  6,353.445    B1    3/2002    Babula et al.
       5,913,088 A       6/1999 Moghadam et al.                          6,370,193 B1      4/2002 Lee
       5,918,213 A       6, 1999 Bernard et al.                          6,374,260 B1      4/2002 Hoffert et al.
       5,923,846 A       7/1999 Gage et al.                              6,381,029 B1      4/2002 Tipirneni
       5,926, 116   A    7, 1999   Kitano et al.                         6,385,596    B1    5, 2002   Wiser et al.
       5,926,288    A    7, 1999   Dellert et al.                        6.421,429    B1    7/2002    Merritt et al.
       5,933,600    A    8, 1999   Shieh et al.                          6,424.420    B1    7/2002    Takahashi et al.
       5,933,646    A    8, 1999   Hendrickson et al.                    6,456,591    B1    9, 2002   Mishra
       5.937,232 A       8/1999 Taguchi et al.                           6,489,954 B1      12/2002 Powlette
           Case 6:19-cv-00201-ADA Document 1-1 Filed 03/11/19 Page 3 of 27


                                                          US 9,386,094 B2
                                                                   Page 3

(56)                     References Cited                               WO                98.36556 A1         8, 1998
                                                                        WO                98/49631 A2         11/1998
                   U.S. PATENT DOCUMENTS                                WO                99.19811 A3          4f1999
       6,489,980 B1      12/2002 Scott et al.                                              OTHER PUBLICATIONS
       6,501,472 B1      12/2002 Hunt et al.
       6,502,194   B1    12/2002 Berman et al.                          Plante et al., “The NCSA Astronomy Digital Image Library: From
       6,505,160   B1     1/2003 Levy et al.                            Data Archiving to Data Publishing.” Sep. 21, 1998.
       6,510,418   B1     1/2003 Case et al.                            Augot et al., “Secure Delivery of Images over Open Networks.”
       6,513,069   B1     1/2003 Abato et al.                           Proceedings of the IEEE, vol. 87, Issue 7, pp. 1251-1266, Jul. 1999.
       & S.E. R           338 E.                                        Persits, Peter, “Browser-Based File Uploading Under the Micro
       6,519,632 B 1      2/2003 Brackett et al.                        scope, 15 Seconds, Nov 21, 1998.
       6,522,418 B2       2/2003 Yokomizo et al.                        Dean, Doug, “Down and Dirty Browser Uploading with a VB ASP
       6,532,079 B1       3/2003 Serex et al.                           Component.” Mar. 11, 1999.
       6,532,312 B1* 3/2003 Corkran .................. GO6T 11.00       Horstmann et al., “Distributed Authoring on the Web with the BSCW
                                                          345,683       Shared Workspace System.” StandardView, vol. 5, No. 1, Mar. 1997.
       6,535,294 B1* 3/2003 Arledge, Jr. ....... Gogo.g.96.             Netscape Communications Corporation, “Creating Web Pages.” Apr.
                                                                        27, 1999.
       6,535,296 B1
       6,539,420 B1
                          3/2003 Oak
                          3/2003 Fields et al.
                                                                        Steinberg, Jill, “New
                                                                                           s
                                                                                              Start-Up Releases Java Application and
       6,542.936 B1       4/2003 Mayle et al.                           Enabling Software, JavaWorld, Oct. 1, 1996.
       6,567,122 B1       5/2003 Anderson et al.                        Bilson, Rob, “Net-It Central 1.0, IDM, Jul. 31, 1997.
       6,567,983 B1       5, 2003 Shiimori                              Warp 10 Technologies Inc., Jul. 10, 1998.
       6,571.271 B1       5/2003 Savitzky et al.                        Pictra Incorporated, Nov. 11, 1998.
       6,583,799   B1     6, 2003   Manolis et al.                      Letter from Terry Anderson to Craig Hamway, Oct. 16, 1997.
       6,621,938   B1     9, 2003   Tanaka et al.                       PictureWorks ADP Demo, May 1, 1998.
       6,628.417   B1     9, 2003   Naito et al.                        Letter from Terry Anderson to Ken Karutz, May 1, 1998.
       6,657,702   B1    12/2003    Chui et al.                         Email from Scott Lewis to Lisa Wood, Jul. 2, 1998.
       6,690,417   B1     2, 2004   Yoshida et al.                      Email from Robin Fried to Scott Lewis et al., Jul. 5, 1998.
       6,693,635   B1     2/2004    Yokomizo                            Email from Scott Lewis to Robin Fried, Jul. 8, 1998.
       6,711,297 B1       3/2004 Chang et al.                           Email from Robin Fried to Martha White. Ju1.9, 1998
       6,718,340 B1       4/2004 Hartman et al.                                            --                   ... .   .. ..
       6,721,802 B1       4/2004 Wright et al.                          Email from Robin Fried tO Scott Lewis et al., Jul. 9, 1998.
       6,732,162 B1       5, 2004 Wood et al.                           Email from Don Strickland to Lisa Wood et al., Jul. 14, 1998.
       6,799,165 B1       9/2004 Boeses                                 Emails from Scott Lewis to Lisa Wood et al., Jul. 17-18, 1998.
       6,853.461 Bl       2/2005 Shiimori                               PictureWorks Technology, Inc. Board Update, Jun. 20, 1998.
       6,871,231 B2       3, 2005 Morris                                Letter from Terry Anderson, Jul. 22, 1998.
       6,895,557 B1       5, 2005 Wood et al.                           Email from Don Strickland to Lisa Wood et al., Jul. 22, 1998.
       6,930,709 B1*  8/2005 Creamer ............ HO4N 1 00214          Emails from Don Strickland, Jul. 27 and Aug. 7, 1998.
                                                        348,207.1       Email from Robin Fried to Scott Lewis et al., Jul. 28, 1998.
       7,010,587 B1   3, 2006 Shiimori                                  Email from Scott Lewis to Lisa Wood et al., Jul. 29, 1998.
       7.024.456 B1 * 4/2006 Simonoff ............... G06Q 10/10        Prioritized Activities for Enterprise Team, Jul. 31, 1998.
       7,032,030 B1   4/2006 Codignotto                   709/205       Email from Don Strickland to Criag Hamway, Aug. 2, 1998.
       7.036,081 B2   4/2006 Powlette                                   Board Update from Don Strickland, Aug. 7, 1998.
       703873 B1      5, 2006 Matama                                    Email from Lisa Wood, Aug. 10, 1998.
       T.O43,527 B2   5, 2006 Shiimori et al.                           Email from Scott Lewis to Terry Anderson, Aug. 13, 1998.
       7146,575 B2 12/2006 Manolis et al.                               Letter from Terry Anderson to Randy Kau, Aug. 14, 1998.
       7,158,172 B2   1/2007 Kawaoka et al.                             Email from Kirby Lunger to Don Strickland et al., Aug. 14, 1998.
       7,246,147 B2   7/2007 Kim et al.                                 Email from Kirby Lunger to Lisa Wood, Aug. 26, 1998.
       7,257,158 B1   8/2007 Figueredo et al.                           Email from Terry Anderson to Don Strickland, Aug. 25, 1998.
       7,263,497 B1   8, 2007 Wiser et al.                              Email from Kirby Lunger to Lisa Wood, Aug. 31, 1998.
       7,280.702   B2 10/2007 Chang et al.                              Email from Robin Fried to Scott Lewis et al., Sep. 1, 1998.
       7,308,413   B1 12/2007 Tota et al.                               Email from Scott Lewis to Lisa Wood et al., Sep. 1, 1998.
       7,313,604   B2 12/2007 Wood et al.                               Email from Don Strickland to Terry Anderson et al., Sep. 8, 1998.
       7.315,386   B1* 1/2008 Shiimori ................... G06F 3/14    Email from Scott Lewis to Jeff Paradise, Sep. 11, 1998.
                                                            358,115     Letter from Terry Anderson to Howard Latham, Sep. 15, 1998.
       7,509,270 B1       3/2009 Hendricks et al.                       Email from Scott Lewis to Jim McCarthy, Sep. 17, 1998.
       7,624,344 B2      11/2009 Mindrum et al.                         Email from Terry Anderson to Don Strickland et al., Sep. 18, 1998.
       7,761,537 B2       7, 2010 Wood et al.                           Email from Scott Lewis to Lisa Wood et al., Sep. 22, 1998.
       8, 175,420 B2      5/2012 Sposato et al.                         Letter from Anthony Delli Colli to Wayne Mangold, Sep. 18, 1998.
 2002fOO675OO      A1     6, 2002   Yokomizo et al.
 2002fOO91725      A1     7, 2002   Skok                                Email from Scott Lewis to Lisa Wood et al., Sep. 23, 1998.
 2004/OO397.95     A1     2/2004    Percival                            Email from Robin Fried to Stu Roberson, Sep. 21, 1998.
 2005/02394.54     A1    10/2005    Kawashima et al.                    Letter from Terry Anderson to Sei-Wai Lee, Sep. 24, 1998.
 2005/0262437      A1    11/2005    Patterson et al.                    Email from Scott Lewis to Lisa Wood, Sep. 25, 1998.
 2008/0201236      A1     8, 2008   Field et al.                        Email from Terry Anderson to Lisa Wood et al., Sep. 29, 1998.
                                                                        Letter from Scott Lewis to Karim El-Fishaway, Oct. 2, 1998.
             FOREIGN PATENT DOCUMENTS                                   Email from Anthony Delli Colli to Stu Roberson et al., Oct. 2, 1998.
                                                                        PictureWorks presentation to eBay, Oct. 16, 1998.
EP               10763O2     A1       2, 2001                           Letter from Scott Lewis to Gary Dillabough, Oct. 20, 1998.
JP              8-1531.83             6, 1996                           Email from Don Strickland to PWT Employees, Oct. 31, 1998.
JP              11-69072              3, 1999                           Press Release, Moore Data Management Services and PictureWorks
JP             11-184943              7, 1999                           Technology Inc., Announce Partnership to Revolutionize Use of Real
WO              97.04353     A1       2, 1997                           Estate Photos on the Internet, Nov. 6, 1998.
WO              97.3958O     A1      10, 1997                           Press Release, PictureWorks Technology Inc., Streamlines Posting of
WO           WO98, 11728     A1       3, 1998                           Photos to the Internet, Nov. 6, 1998.
           Case 6:19-cv-00201-ADA Document 1-1 Filed 03/11/19 Page 4 of 27


                                                         US 9,386,094 B2
                                                                   Page 4

(56)                    References Cited                                Office Action dated Nov. 8, 2002 for U.S. Appl. No. 09/357,836.
                                                                        Office Action dated Jun. 4, 2003 for U.S. Appl. No. 09/357,836.
                  OTHER PUBLICATIONS                                    Office Action dated Feb. 22, 2007 for U.S. Appl. No. 10/736,285.
                                                                        Office Action dated Oct. 17, 2008 for U.S. Appl. No. 1 1/935,340.
Email from Laurie Fleming to Andrew Hunter et al., Nov. 13, 1998.       Office Action dated Aug. 11, 2009 for U.S. Appl. No. 1 1/935,340.
Letter from Scott Lewis to Wayne Graves, Nov. 16, 1998.                 Office Action dated Jan. 4, 2011 for U.S. Appl. No. 12/790,487.
Email from Scott Lewis to Terry Anderson et al., Nov. 20, 1998.         Fred Delobaerde, “Development of Multimedia Courseware Tech
Screenshots from Prepare and Post Video, Nov. 20, 1998.                 nology for Use in Hydrology and Water Management Instruction.”
Laura Roe, "New Software Gives Real Estate a View of the Future.”       Thesis, Department of Agricultural and Biosystems Engineering,
National Real Estate Investor, Dec. 1, 1998.                            McGill University, Aug. 1998.
PictureWorks Information, Dec. 9, 1998.                                 McDonald, Glenn, “Pictra Puts Your Photo Album on the Web for
PictureWorks Prepare & Post, Fourth Quarter, 1998.                      Free,” PC World, Jun. 13, 1997.
Prepare & Post Product Overview, Fourth Quarter, 1998.                  Pictra Incorporated website, Oct. 9, 1997.
Letter from Terry Anderson to Neil Shafran, Jan. 12, 1999.              “Pictra first to make publishing and sharing photo albums over
Letter from Stu Roberson to James Rowley, Jan. 29, 1999.
Product Picks, Realtor Magazine, Feb. 1, 1999.                          Internet a Snap for PC users; award-winning software offers easy, fun
PictureWorks Kodak Presentation, Feb. 24, 1999.                         way to create digital photo albums to share over Internet. Business
Letter from Don Strickland to Phil Ashe, Mar. 2, 1999.                  Wire, May 12, 1997. (Missing pp. 3-4).
PictureWorks ADP Presentation, Mar. 11, 1999.                           Blatner, David, “The Automatic Publisher.” Macworld, May 1999.
PictureWorks Press Release, “PictureWorks Releases New Free             Weger, Chuck, "Stick to the Script.” American Printer, Dec. 1995.
Digital Imaging Software; MediaCenter Offers Essential Tools for        Lowe et al., “WebReport: A World WideWeb Based Clinical Multi
Web Imaging.” Mar. 31, 1999.                                            media Reporting System.” 1996.
PictureWorks Press Release, “PictureBay.com to Give-Away 30             Lowe et al., “The Image EngineTMHPCC Project. A Medical Digital
Digital Cameras in 30 Days.” Apr. 12, 1999.                             Library System using Agent-Based Technology to Create an Inte
PictureWorks Press Release, “PictureWorks Technology's                  grated View of the Electronic Medical Record.” Proceedings of ADL,
PictureBay Solves #1 Frustration of eBay Members, Adding Pictures       1996.
to Auctions.” Apr. 12, 1999.                                            Adding Images to the Engine Database, Jun. 25, 1997.
PictureWorks Press Release, “PictureWorks Technology's Rimfire          Image Engine Client, Jun. 25, 1997.
Empowers any Website to Easily Accept, Process, and Display Visi        Bodoh, Dan, “Making the Most of the Internet for Failure Analysis.”
tor Photos and Media.” Apr. 12, 1999.                                   Proceedings from the 24' International Symposium for Testing and
Rimfire real-time integrated media brochure, Apr. 12, 1999.             Failure Analysis, Nov. 15-19, 1998.
Letter from Terry Anderson to Jonathan Graff, Apr. 26, 1999.            Martiner, William, “Visual Basic Programmer's Guide to Web Devel
Sales Update, Apr. 30, 1999.
"PictureWorks Plans to Become Powerhouse in Internet Imaging—           opment.” Chapters 1 and 12, John Wiley & Sons, 1997.
Exlusive Interview with CEO.” The Future Image Report, vol. 7.          Degenhart, Curt, "AOL in a Nutshell: A Desktop Guide to America
Issue 1, May 1, 1999.                                                   Online.” O’Reilly Media, Jul. 8, 1998.
Email from Laurie Fleming to Terry Anderson et al., May 7, 1999.        Popa, Sorin, “WarpResTM Technology. White Paper.” Jan. 14, 1998.
Roland Woerner et al., “eBay for Dummies.” Chapter 12, May 10,          Warp 10 Technologies, Inc., “Rubie's Costumes Warps into High
1999.                                                                   Tech. Jan. 21, 1998.
Letter from Scott Lewis to Rolan Woerner, May 10, 1999.                 Kervella et al., “MHEGAM—A Multimedia Messaging System.”
Letter from Stu Roberson to Jim Ferras, May 25, 1999.                   1997.
Rimfire real-time integrated media, May 27, 1999.                       Schurmann, Gerd, “Multimedia mail.” Multimedia Systems,
Letter from Scott Lewis to Candace Gates, May 28, 1999.                 Springer Verlag, 1996.
Letter of Intent between PictureWorks Technology, Inc. and Auction      Internet Assistant for PowerPoint, The PowerPoint 95 to WorldWide
Universe, May 31, 1999.                                                 Web Document Converter, Feb. 2, 1996.
Letter from Scott Lewis to Matthew Lengfelder, Jun. 1, 1999.            Microsoft, Internet Assistant for PowerPoint, Nov. 20, 1996.
“Casio and PictureWorks Announce Co-Branding and Distribution           Bernard, Ryan, “The Corporate Intranet” 2" Edition, 1996.
Agreement; MediaCenter Offers Essential Tools for Web Imaging.”         InfoAccess Home Page, Jan. 12, 1998.
Jun. 3, 1999.                                                           InfoAccess, HTML Transit, Jan. 12, 1998.
Sales Update, Jun. 4, 1999.                                             Postel et al., “File Transfer Protocol, Oct. 1985.
Email from Laurie Fleming to Terry Anderson et al., Jun. 7, 1999.       Garner et al., “The application of telepresence in medicine.” BT
PictureWorks pricing for prototype, Jun. 9, 1999.                       Technology Journal, vol. 15, No. 4, Oct. 1997.
PictureWorks proposal, Jun. 9, 1999.                                    M. Sirbu, “A Content-Type Header Field for Internet Messages.”
PictureWorks scope of work, Jun. 9, 1999.                               Mar. 1988.
Letter from Terry Anderson to Amazon, Jun. 9, 1999.                     Borenstein et al., “MIME (Multipurpose Internet Mail Extensions):
“PictureWorks Announces Co-Branding and Distribution Agree              Mechanisms for Specifying and Describing the Format of Internet
ments with On-Line Photo Services Companies.” Jun. 14, 1999.            Message Bodies,” Jun. 1992.
PictureWorks Polaroid presentation, Jun. 15, 1999.                      N. S. Borenstein, "MIME and Metamail: Making Multimedia Mail
Email from Lisa Wood to Don Strickland et al., Jun. 30, 1999.           More Mainstream. USENIX Conference, Jan. 29, 1993.
East Bay Business Times, “PictureWorks Founder Keeps True to            Open Mobile Alliance, “Multimedia Messaging Service—Encapsu
Original Vision.” Jul. 2, 1999.                                         lation Protocol.” Version 1.1, Oct. 2002.
PictureWorks Technology Proposal, Jul. 9, 1999.                         ETSI. "Digital Cellular telecommunications system (Phase 2+);
Press Release, “PictureWorks Releases New, Free Imaging Weblica         Technical realization of the Short Message Service (SMS) Point-to
tion; MediaCenter 1.1 Offers Essential Photo Tools for Internet Imag    Point (PP).” GSM 03.40, Version 5.3.0, Jul 1996.
ing and Web Publishing, Ideal for Digital Camera Users.” Jul. 19.       3' Generation Partnership Project; Technical Specification Group
1999.                                                                   Terminals; Multimedia Messaging Service (MMS); Functional
Press Release, “Picturebay is the Fastest and Easiest Way to Add        description; Stage 2, 3GTS 23.140 vesion 0.1.0, Oct. 1999.
Pictures to Auctions.” Aug. 3, 1999.                                    CCITT, Information Technology Digital Compression and Coding
Picturebay Screenshot, Oct. 13, 1999.                                   of Continuous-Tone Still Images—Requirements and Guidelines,
Office Action dated Sep. 6, 2002 for U.S. Appl. No. 09/440,461.         Recommendation T81, Sep.1992.
Office Action dated Apr. 21, 2003 for U.S. Appl. No. 09/440,461.        Knowledge Base, “In Unix, what is metamail and how do I use it?”
Office Action dated Nov. 23, 2001 for U.S. Appl. No. 09/357,836.        Dec. 2, 2009.
Office Action dated Jun. 5, 2002 for U.S. Appl. No. 09/357,836.         T. Negrino, “Dueling HTML editors.” Macworld, Dec. 1996.
          Case 6:19-cv-00201-ADA Document 1-1 Filed 03/11/19 Page 5 of 27


                                                       US 9,386,094 B2
                                                               Page 5

(56)                  References Cited                              Summit 6 LLC. v. Research in Motion Corporation, et al., Civil
                                                                    Action No. 3:11-CV-00367-0, Exhibit B9 of Defendants' Invalidity
                  OTHER PUBLICATIONS                                Contentions, Sep. 9, 2011.
                                                                    Summit 6 LLC. v. Research in Motion Corporation, et al., Civil
Summit 6 LLC. v. Research in Motion Corporation, et al., Civil      Action No. 3:11-CV-00367-0, Exhibit B10 of Defendants' Invalidity
Action No. 3:11-CV-00367-0, Defendants' Invalidity Contentions,     Contentions, Sep. 9, 2011.
Sep. 9, 2011.                                                       Summit 6 LLC. v. Research in Motion Corporation, et al., Civil
Summit 6 LLC. v. Research in Motion Corporation, et al., Civil      Action No. 3:11-CV-00367-0, Exhibit B11 of Defendants' Invalidity
Action No. 3:11-CV-00367-0, Exhibit A1 of Defendants' Invalidity    Contentions, Sep. 9, 2011.
Contentions, Sep. 9, 2011.                                          Summit 6 LLC. v. Research in Motion Corporation, et al., Civil
Summit 6 LLC. v. Research in Motion Corporation, et al., Civil      Action No. 3:11-CV-00367-0, Exhibit B12 of Defendants' Invalidity
Action No. 3:11-CV-00367-0, Exhibit A2 of Defendants' Invalidity    Contentions, Sep. 9, 2011.
Contentions, Sep. 9, 2011.                                          Summit 6 LLC. v. Research in Motion Corporation, et al., Civil
Summit 6 LLC. v. Research in Motion Corporation, et al., Civil      Action No. 3:11-CV-00367-0, Exhibit B13 of Defendants' Invalidity
Action No. 3:11-CV-00367-0, Exhibit A3 of Defendants' Invalidity    Contentions, Sep. 9, 2011.
Contentions, Sep. 9, 2011.                                          Summit 6 LLC. v. Research in Motion Corporation, et al., Civil
Summit 6 LLC. v. Research in Motion Corporation, et al., Civil      Action No. 3:11-CV-00367-0, Exhibit B14 of Defendants' Invalidity
Action No. 3:11-CV-00367-0, Exhibit A4 of Defendants' Invalidity    Contentions, Sep. 9, 2011.
Contentions, Sep. 9, 2011.                                          Summit 6 LLC. v. Research in Motion Corporation, et al., Civil
Summit 6 LLC. v. Research in Motion Corporation, et al., Civil      Action No. 3:11-CV-00367-0, Exhibit B15 of Defendants' Invalidity
Action No. 3:11-CV-00367-0, Exhibit A5 of Defendants' Invalidity    Contentions, Sep. 9, 2011.
Contentions, Sep. 9, 2011.                                          Summit 6 LLC. v. Research in Motion Corporation, et al., Civil
Summit 6 LLC. v. Research in Motion Corporation, et al., Civil      Action No. 3:11-CV-00367-0, Exhibit B16 of Defendants' Invalidity
Action No. 3:11-CV-00367-0, Exhibit A6 of Defendants' Invalidity    Contentions, Sep. 9, 2011.
Contentions, Sep. 9, 2011.                                          Summit 6 LLC. v. Research in Motion Corporation, et al., Civil
Summit 6 LLC. v. Research in Motion Corporation, et al., Civil      Action No. 3:11-CV-00367-0, Exhibit B17 of Defendants' Invalidity
Action No. 3:11-CV-00367-0, Exhibit A7 of Defendants' Invalidity    Contentions, Sep. 9, 2011.
Contentions, Sep. 9, 2011.                                          Summit 6 LLC. v. Research in Motion Corporation, et al., Civil
Summit 6 LLC. v. Research in Motion Corporation, et al., Civil      Action No. 3:11-CV-00367-0, Exhibit B18 of Defendants' Invalidity
Action No. 3:11-CV-00367-0, Exhibit A8 of Defendants' Invalidity    Contentions, Sep. 9, 2011.
Contentions, Sep. 9, 2011.                                          Summit 6 LLC. v. Research in Motion Corporation, et al., Civil
Summit 6 LLC. v. Research in Motion Corporation, et al., Civil      Action No. 3:11-CV-00367-0, Exhibit B19 of Defendants' Invalidity
Action No. 3:11-CV-00367-0, Exhibit A9 of Defendants' Invalidity    Contentions, Sep. 9, 2011.
Contentions, Sep. 9, 2011.                                          Summit 6 LLC. v. Research in Motion Corporation, et al., Civil
Summit 6 LLC. v. Research in Motion Corporation, et al., Civil      Action No. 3:11-CV-00367-0, Exhibit B20 of Defendants' Invalidity
Action No. 3:11-CV-00367-0, Exhibit A10 of Defendants' Invalidity   Contentions, Sep. 9, 2011.
Contentions, Sep. 9, 2011.                                          Summit 6 LLC. v. Research in Motion Corporation, et al., Civil
Summit 6 LLC. v. Research in Motion Corporation, et al., Civil      Action No. 3:11-CV-00367-0, Exhibit B21 of Defendants' Invalidity
Action No. 3:11-CV-00367-0, Exhibit A11 of Defendants' Invalidity   Contentions, Sep. 9, 2011.
Contentions, Sep. 9, 2011.                                          Summit 6 LLC. v. Research in Motion Corporation, et al., Civil
Summit 6 LLC. v. Research in Motion Corporation, et al., Civil      Action No. 3:11-CV-00367-0, Exhibit B22 of Defendants' Invalidity
Action No. 3:11-CV-00367-0, Exhibit A12 of Defendants' Invalidity   Contentions, Sep. 9, 2011.
Contentions, Sep. 9, 2011.                                          Summit 6 LLC. v. Research in Motion Corporation, et al., Civil
Summit 6 LLC. v. Research in Motion Corporation, et al., Civil      Action No. 3:11-CV-00367-0, Exhibit B23 of Defendants' Invalidity
Action No. 3:11-CV-00367-0, Exhibit A13 of Defendants' Invalidity   Contentions, Sep. 9, 2011.
Contentions, Sep. 9, 2011.                                          Summit 6 LLC. v. Research in Motion Corporation, et al., Civil
Summit 6 LLC. v. Research in Motion Corporation, et al., Civil      Action No. 3:11-CV-00367-0, Exhibit B24 of Defendants' Invalidity
Action No. 3:11-CV-00367-0, Exhibit A14 of Defendants' Invalidity   Contentions, Sep. 9, 2011.
Contentions, Sep. 9, 2011.                                          Summit 6 LLC. v. Research in Motion Corporation, et al., Civil
Summit 6 LLC. v. Research in Motion Corporation, et al., Civil      Action No. 3:11-CV-00367-0, Exhibit B25 of Defendants' Invalidity
Action No. 3:11-CV-00367-0, Exhibit B1 of Defendants' Invalidity    Contentions, Sep. 9, 2011.
Contentions, Sep. 9, 2011.                                          Summit 6 LLC. v. Research in Motion Corporation, et al., Civil
Summit 6 LLC. v. Research in Motion Corporation, et al., Civil      Action No. 3:11-CV-00367-0, Exhibit B26 of Defendants' Invalidity
Action No. 3:11-CV-00367-0, Exhibit B2 of Defendants' Invalidity    Contentions, Sep. 9, 2011.
Contentions, Sep. 9, 2011.                                          Summit 6 LLC. v. Research in Motion Corporation, et al., Civil
Summit 6 LLC. v. Research in Motion Corporation, et al., Civil      Action No. 3:11-CV-00367-0, Exhibit B27 of Defendants' Invalidity
Action No. 3:11-CV-00367-0, Exhibit B3 of Defendants' Invalidity    Contentions, Sep. 9, 2011.
Contentions, Sep. 9, 2011.                                          Ethan Wilde, "AppleScript for the Internet.” Chapters 6, 9 and 16,
Summit 6 LLC. v. Research in Motion Corporation, et al., Civil      Peachpit Press, 1998.
Action No. 3:11-CV-00367-0, Exhibit B4 of Defendants' Invalidity    Pruett et al., “Visual Basic Controls Desk Reference CD.' Waite
Contentions, Sep. 9, 2011.                                          Group Press, 1995.
Summit 6 LLC. v. Research in Motion Corporation, et al., Civil      Peal, David, "America Online Official Internet Guide.” Second Edi
Action No. 3:11-CV-00367-0, Exhibit B5 of Defendants' Invalidity    tion, Osborne/McGraw-Hill, 1998.
Contentions, Sep. 9, 2011.                                          Godin, Seth, “You’ve Got Pictures AOL's Guide to Digital Imag
Summit 6 LLC. v. Research in Motion Corporation, et al., Civil      ing.” AOL Press, 1998.
Action No. 3:11-CV-00367-0, Exhibit B6 of Defendants' Invalidity    Lu et al., “e World. The Official Guide for Macintosh Users.”
Contentions, Sep. 9, 2011.                                          Hayden Books, 1994.
Summit 6 LLC. v. Research in Motion Corporation, et al., Civil      Tyler et al., “Microsoft FrontPage 98.” Sams.net Publishing, 1997.
Action No. 3:11-CV-00367-0, Exhibit B7 of Defendants' Invalidity    Lehto et al., “Official Microsoft FrontPage 98 Book.” Microsoft
Contentions, Sep. 9, 2011.                                          Press, 1997.
Summit 6 LLC. v. Research in Motion Corporation, et al., Civil      Barbara Kasser. “Using Microsoft PowerPoint 97.” Que Corporation,
Action No. 3:11-CV-00367-0, Exhibit B8 of Defendants' Invalidity    1997.
Contentions, Sep. 9, 2011.                                          Nokia 9000i Communicator Users Manual, 1998.
          Case 6:19-cv-00201-ADA Document 1-1 Filed 03/11/19 Page 6 of 27


                                                       US 9,386,094 B2
                                                               Page 6

(56)                  References Cited                              http://web.archive.org/web/1998.0211180539/http://service.real.
                                                                    com/helpffaq/rpub5faqa4.htm “RealPublisher 5.0 & 5.1 Frequently
                  OTHER PUBLICATIONS                                Asked Questions, RealPublisher 5.1 Specific Questions.”
                                                                    RealNetworks, Inc. (Feb. 11, 1998).
Smart Messaging Specification, Revision 1.0.0. Nokia Mobile         “Pictra first to make publishing and sharing photo albums over the
Phones, Ltd., Sep. 15, 1997.                                        Internet a Snap for PC uses; award-winning software offers easy, fun
Microsoft Outlook 98 Step by Step, Microsoft Press, 1998.           way to create digital photo albums to share over Internet. Business
Timothy Webster, “The SmartWay to Build Web Sites NetObjects        Wire (May 12, 1997).
Fusion Handbook.” Hayden Books, 1996.                               “Pictra Puts Your Photo Album on the Web for Free,” Glenn
RIM's Supplemental Invalidity Contentions, Civil Action No. 3:11    McDonald, PCWorld (Jun. 13, 1997).
CV-00367-0, May 4, 2012.                                            “Put Your Photo Album on the Web.” Glenn McDonald, PCWorld, p.
Publication List from Invalidity Contentions, May 14, 2012.         128 (Sep. 1997).
“An Interpersonal Multimedia Visualization System.” Richard L.
Phillips, Los Alamos National Laboratory, IEEE Computer Graphics    “Software and CD-ROM Reviews on File.” p. 537 (Sep. 1997, vol.
and Applications, pp. 20-27 (May 1991).                             13, Issue 9).
“MediaView, A General Multimedia Digital Publication System.”       Stan Miastkowski. “WinFax Pro takes the pain out of sharing fax/
Richard L. Phillips, Communications of the ACM, pp. 75-83 (Jul.     modems.” InfoWorld, Oct. 11, 1993.
1991, vol. 34, No. 7).                                              Announcing WinFax Pro, Version 2.0, Aug. 26, 1991.
“MediaView: An Editable Multimedia Publishing System Developed      Claim Construction Order, Civil Action No. 3:11-cv-367-O, May 21,
with an Object-Oriented Toolkit.” Richard L. Phillips, Los Alamos   2012.
National Laboratory, Usenix (Summer 1991).                          Inside MAPI, Irving De la Cruz and Les Thaler, Microsoft Press
“Media Maker.” Greg Burd, NeXTWORLD, p. 13 (Fall 1992, vol. 2,      (1996).
No. 3).                                                             Mobile Data Report, New Software Allows Most Windows Files to be
“TrueSpectra Announces the Availability of Photo-Graphics with      Sent with MASC Mobidem Via Ram, vol. 6, No. 20, Oct. 10, 1994.
Full ColorWave 2.0 Support.” Business Wire, p. 7250.080 (Jul 25,    Info Access, Inc., HTML Transit—HTML Conversion Tool, Jan. 12,
1996).                                                              1998.
“Toronto-Based Graphics-Engine Developer to Expand Functional       Nebel et al., Form-Based File Upload in HTML, Nov. 1995.
ity of HP's Imaging for the Internet; TruesSpectra's ColorWave to   Nebel, Ernesto, File Upload in HTML Forms, Sep. 23, 1994.
Add Groundbreaking Capabilities to HP's Imaging for Internet.”      HTML 4.0 Specification, Dec. 18, 1997.
Business Wire, p. 9170271 (Sep. 17, 1997).                          Point2 Internet Systems, Inc. website screen shots, 1996-2000.
“Finally, Graphics Power for OS/2 Users.” Kevin Linfield, Comput    PictureWorks Technology, Inc. website screen shots, 1996-1998.
ing Canada, p. 28 (Oct. 14, 1997).                                  Transcript of Trial, vol. 1, 3:11-cv-00367-o, Dallas, TX, Mar. 29.
"Grubb & Ellis Uses TrueSpectra Image Server to Enhance Intranet    2013.
Capabilities.” Business Wire (Dec. 2, 1998).                        Transcript of Trial, vol. 2, 3:11-cv-00367-o, Dallas, TX, Mar. 29,
“TrueSpectra Debuts Iris Image Server Solutions; New Technology     2013.
Addresses Critical Visual Requirements for Making E-commerce the    Transcript of Trial, vol. 1,3:11-cv-00367-o, Dallas, TX, Apr. 1, 2013.
Dominant Selling Medium.” BusinessWire, p. 0161 (Apr. 14, 1999).    Transcript of Trial, vol. 2,3:11-cv-00367-o, Dallas, TX, Apr. 1, 2013.
“TrueSpectra Announces Support for Sun's Java Advanced Imaging      Transcript of Trial, vol. 3,3:11-cv-00367-o, Dallas, TX, Apr. 1, 2013.
API: Imaging Solution for E-commerce Embraces Java Technology.”     Transcript of Trial, vol. 1,3:11-cv-00367-o, Dallas, TX, Apr. 2, 2013.
Business Wire, p. 0246 (Jun. 15, 1999).                             Transcript of Trial, vol. 2,3:11-cv-00367-o, Dallas, TX, Apr. 2, 2013.
“PictureWorks Technology Inc. Aggressively Develops Imaging         Transcript of Trial, vol. 4A, 3:11-cv-00367-o, Dallas, TX, Apr. 3,
Intensive E-commerce Solutions Using IIP and FlashPix Technolo      2013.
gies.” BusinessWire, p. 6250179, (Jun. 25, 1998).                   Transcript of Trial, vol. 2,3:11-cv-00367-o, Dallas, TX, Apr. 3, 2013.
“Internet: PictureWorks Builds Imaging for E-Commerce.” Network     Transcript of Trial, vol. 1,3:11-cv-00367-o, Dallas, TX, Apr. 4, 2013.
Briefing (Jun. 29, 1998).                                           Transcript of Trial, vol. 1,3:11-cv-00367-o, Dallas, TX, Apr. 5, 2013.
“Getting Started with RealPublisherTMVersion 5.1.” RealNetworks,    Defendants Samsung Electronics Co., Ltd. and Samsung Telecom
Inc. (1998).                                                        munications America, LLC's Motion to Strike Plaintiffs Trial
"Getting Started with RealPublisherTM Premiere Plug-in Version      Exhibit PX-1003, May 9, 2013.
5.0.” RealNetworks, Inc. (1997).                                    Order Granting Defendants Samsung Electronics Co., Ltd. and
“RealFlash and RealAudio Content Creation Guide Beta 5.0.”          Samsung Telecommunications America, LLC's Motion to Strike
RealNetworks, Inc. (1997).                                          Plaintiffs Trial Exhibit PX-1003, May 9, 2013.
http://web.archive.org/web/1998.0215082307/http://www8.real.        Defendants Samsung Electronics Co., Ltd. and Samsung Telecom
com/publisher/hpindex.htmliwebpages "Add Audio and Video to         munications America, LLC's Brief in Support of Their Motion to
Your Web Pages with RealPublisherTM.” RealNetworks, Inc. (Feb.      Strike Plaintiffs Trial Exhibit PX-1003, May 9, 2013.
15, 1998).                                                          Defendants Samsung Electronics Co., Ltd. and Samsung Telecom
http://web.archive.org/web/1998.0215.084737/http://www8.real.       munications America, LLC's Post-Trial Brief Regarding Unenforce
com/publisher/resources.html     “RealPublisher      Resources.”    ability of the 482 Patent Due to Inequitable Conduct, May 20, 2013.
RealNetworks, Inc. (Feb. 15, 1998).                                 Appendix to Defendants Samsung Electronics Co., Ltd. and
http://web.archive.org/web/1998.0215093245/http://www8.real.        Samsung Telecommunications America, LLC's Post-Trial Brief
com/publisher/quickstart.html "Quick Start Online Guide.”           Regarding Unenforceability of the 482 Patent Due to Inequitable
RealNetworks, Inc. (Feb. 15, 1998).                                 Conduct, May 20, 2013.
http://web.archive.org/web/1998.0211180507/http://service. real.    Part 2 of Appendix to Defendants Samsung Electronics Co., Ltd. and
com/helpffaq/rpub5faqa1.htm “RealPublisher 5.0 & 5.1 Frequently     Samsung Telecommunications America, LLC's Post-Trial Brief
Asked Questions, Encoding Questions.” RealNetworks, Inc. (Feb.      Regarding Unenforceability of the 482 Patent Due to Inequitable
11, 1998).                                                          Conduct, May 20, 2013.
http://web.archive.org/web. 1998.0211180513/http://service.real.    Part3 of Appendix to Defendants Samsung Electronics Co., Ltd. and
com/helpffaq/rpub5faqa2.htm “RealPublisher 5.0 & 5.1 Frequently     Samsung Telecommunications America, LLC's Post-Trial Brief
Asked Questions, Publishing Questions.” RealNetworks, Inc. (Feb.    Regarding Unenforceability of the 482 Patent Due to Inequitable
11, 1998).                                                          Conduct, May 20, 2013.
http://web.archive.org/web/1998.0211180520/http://service. real.    Part 4 of Appendix to Defendants Samsung Electronics Co., Ltd. and
com/helpffaq/rpub5faqa3.htm “RealPublisher 5.0 & 5.1 Frequently     Samsung Telecommunications America, LLC's Post-Trial Brief
Asked Questions, Special Topics Questions.” RealNetworks, Inc.      Regarding Unenforceability of the 482 Patent Due to Inequitable
(Feb. 11, 1998).                                                    Conduct, May 20, 2013.
           Case 6:19-cv-00201-ADA Document 1-1 Filed 03/11/19 Page 7 of 27


                                                        US 9,386,094 B2
                                                                 Page 7

(56)                   References Cited                               Reply Brief of Defendants-Appellants Samsung Electronics Co.,
                                                                      Ltd., and Samsung Telecommunications America, LLC, No. 2013
                  OTHER PUBLICATIONS                                  1648, -1651, U.S. Court of Appeals for the Federal Circuit, Dec. 13,
                                                                      2013.
Part 5 of Appendix to Defendants Samsung Electronics Co., Ltd. and    Final Office Action in Ex Parte Reexamination for U.S. Pat. No.
Samsung Telecommunications America, LLC's Post-Trial Brief            7,765,482, May 21, 2014.
Regarding Unenforceability of the 482 Patent Due to Inequitable       Advisory Action in Ex Parte Reexamination for U.S. Pat. No.
Conduct, May 20, 2013.                                                7,765,482, May 21, 2014.
Defendants Samsung Electronics Co., Ltd. and Samsung Telecom          Jain et al., “The Design and Performance of Medava.” Proceedings
munications America, LLC's Renewed Motion for Judgment as a           of the 4' USENIX Conference on Object-Oriented Technologies and
Matter of Law No. 3: Invalidity, May 20, 2013.                        Systems (COOTS), Apr. 27-30, 1998.
Defendants Samsung Electronics Co., Ltd. and Samsung Telecom          J. Ahuja, “Client Server Applications in Java.” PACE University,
munications America, LLC's Brief in Support of Their Renewed          Thesis Masters of Science in Computer Science, Dec. 1997.
Motion for Judgment as a Matter of Law No. 3: Invalidity, May 20,
2013.                                                                 Gosling et al., “The JavaTMLanguage Environment: A White Paper.”
Appendix to Defendants Samsung Electronics Co., Ltd. and              Sun Microsystems, May 1996.
Samsung Telecommunications America, LLC's Brief in Support of         Wutka et al., “Java Expert Solutions.” Web Based Programming
Their Renewed Motion for Judgment as a Matter of Law No. 3:           Tutorials, 1997.
Invalidity, May 20, 2013.                                             “Microsoft Announces ActiveX Technologies.” Microsoft News
Part 2 of Appendix to Defendants Samsung Electronics Co., Ltd. and    Center, Mar. 12, 1996.
Samsung Telecommunications America, LLC's Brief in Support of         “Using ActiveX Controls in Visual InterDev Web Applications.”
Their Renewed Motion for Judgment as a Matter of Law No. 3:           Microsoft Corporation, Aug. 1998.
Invalidity, May 20, 2013.                                             M. Morrison, “Java. Unleashed: Everything You Need to Know to
Defendants Samsung Electronics Co., Ltd. and Samsung Telecom          Master Java’, 1996.
munications America, LLC's Reply Briefin Support of Their Motion      Y. Sauvageau, “Java Tip 57. Applet parameterization via class reflec
to Strike Summit 6’s Trial Exhibit PX-1003, Civil Action No. 3:11     tion.” Aug. 1, 1998.
cv-367-O, Jun. 5, 2013.                                               “The New IEEE Standard Dictionary of Electrical and Electronics
Appendix to Defendants Samsung Electronics Co., Ltd. and              Terms. Fifth Edition, 1993.
Samsung Telecommunications America, LLC's Reply Brief in Sup          S. Yegulap, “Subdivide and Conquer.” Winmag.com, Oct. 17, 1997.
port of Their Motion to Strike Summit 6’s Trial Exhibit PX-1003,      D. McNett, “Secure Encryption Challenged by Internet-Linked
Civil Action No. 3:11-cv-367-O, Jun. 5, 2013.                         Computers.” Oct. 22, 1997.
Defendants Samsung Electronics Co., Ltd. and Samsung Telecom          “ET, Phone SETI(a)Home!”. NASA Science, May 23, 1999.
munications America, LLC's Reply in Support of Their Renewed          Swanket al., Visual Basic 5. Web Database Developer's Guide, 1997.
Motion for Judgment as a Matter of Law No. 3: Invalidity, Civil       M. Richards, “Oracle Unleashed,' 1996.
Action No. 3:11-cv-367-O, Jun. 17, 2013.                              AspUpload, 1999.
Defendants Samsung Electronics Co., Ltd. and Samsung Telecom          AspUpload 1.4. User Manual, 1998.
munications America, LLC's Reply Brief in Support of Their            Zedler et al., “I-Media: An Integrated Media Server and Media Data
Renewed Motion for Judgment as a Matter of Law No. 3: Invalidity,     base as a Basic Component of a Cross Media Publishing System.”
Civil Action No. 3:11-cv-367-O, Jun. 17, 2013.                        Comput. & Graphics, vol. 21, No. 6, pp. 693-702, 1997.
Appendix to Defendants Samsung Electronics Co., Ltd. and              E. Kim, “CGI Programming Unleashed.” 1996.
Samsung Telecommunications America, LLC's Reply Brief in Sup          Brophy et al., “Teach Yourself VBScript in 21 Days.” 1996.
port of Their Renewed Motion for Judgment as a Matter of Law No.      L. Pena, "SlitImage class.” Aug. 25, 1997.
3: Invalidity, Civil Action No. 3:11-cv-367-O, Jun. 17, 2013.         L. Pena, “FileSplit.” Oct. 12, 1997.
Defendants Samsung Electronics Co., Ltd. and Samsung Telecom          Defendants Preliminary Invalidity Contentions, Exhibit A2, Civil
munications America, LLC's Reply Post-Trial Brief Regarding           Action No. 7:14-cv-00014, Aug. 11, 2014.
Unenforceability of the 482 Patent Due to Inequitable Conduct,        Defendants Preliminary Invalidity Contentions, Exhibit A4, Civil
Civil Action No. 3:11-cv-367-O, Jun. 17, 2013.                        Action No. 7:14-cv-00014, Aug. 11, 2014.
Appendix to Defendants Samsung Electronics Co., Ltd. and              Defendants Preliminary Invalidity Contentions, Exhibit A8, Civil
Samsung Telecommunications America, LLC's Reply Post-Trial            Action No. 7:14-cv-00014, Aug. 11, 2014.
Brief Regarding Unenforceability of the 482 Patent Due to Inequi      Defendants Preliminary Invalidity Contentions, Exhibit B1, Civil
table Conduct, Civil Action No. 3:11-cv-367-O, Jun. 17, 2013.         Action No. 7:14-cv-00014, Aug. 11, 2014.
Memorandum Opinion and Order, Civil Action No. 3:11-cv-367-O,         Defendants Preliminary Invalidity Contentions, Exhibit B2, Civil
Jun. 26, 2013.                                                        Action No. 7:14-cv-00014, Aug. 11, 2014.
Final Judgment, Civil Action No. 3:11-cv-367-O, Jun. 26, 2013.        Defendants Preliminary Invalidity Contentions, Exhibit B12, Civil
Report on the Filing or Determination of an Action Regarding a        Action No. 7:14-cv-00014, Aug. 11, 2014.
Patentor Trademark, Civil Action No. 3:11-cv-367-O, Jun. 27, 2013.    Defendants Preliminary Invalidity Contentions, Exhibit B18, Civil
Summit 6 LLC v. Research in Motion Corp., Civil Action No. 3:11       Action No. 7:14-cv-00014, Aug. 11, 2014.
cv-367-O, Bench Trial Transcript vol. 1, May 6, 2013.                 Defendants Preliminary Invalidity Contentions, Exhibit B20, Civil
Summit 6 LLC v. Research in Motion Corp., Civil Action No. 3:11       Action No. 7:14-cv-00014, Aug. 11, 2014.
cv-367-O, Bench Trial Transcript vol. 2, May 8, 2013.                 Defendants Preliminary Invalidity Contentions, Exhibit B26, Civil
Summit 6 LLC v. Research In Motion Corp., Civil Action No. 3:11       Action No. 7:14-cv-00014, Aug. 11, 2014.
cv-367-O, Bench Trial Transcript vol. 3, May 13, 2013.                Defendants Preliminary Invalidity Contentions, Exhibit B27. Civil
Request for Ex Parte Reexamination for U.S. Pat. No. 7.765,482.       Action No. 7:14-cv-00014, Aug. 11, 2014.
Sep. 10, 2013.                                                        Defendants Preliminary Invalidity Contentions, Exhibit C1, Civil
Summit 6, LLC v. Samsung Electronics Co., Ltd., and Samsung Tele      Action No. 7:14-cv-00014, Aug. 11, 2014.
communications America, LLC. Non-Confidential Brief of Plaintiff      Defendants Preliminary Invalidity Contentions, Exhibit C2, Civil
Cross Appellant Summit 6, LLC., Summit 6, LLC, Feb. 24, 2014.         Action No. 7:14-cv-00014, Aug. 11, 2014.
Summit 6, LLC v. Samsung Electronics Co., Ltd., and Samsung Tele      Defendants Preliminary Invalidity Contentions, Exhibit C12, Civil
communications America, LLC. Non-Confidential Opening Brief of        Action No. 7:14-cv-00014, Aug. 11, 2014.
Defendants-Appellants Samsung Electronics Co., Ltd., and Samsung      Defendants Preliminary Invalidity Contentions, Exhibit C18, Civil
Telecommunications America, LLC, Dec. 13, 2013.                       Action No. 7:14-cv-00014, Aug. 11, 2014.
Summit 6, LLC v. Samsung Electronics Co., Ltd., and Samsung Tele      Defendants Preliminary Invalidity Contentions, Exhibit C23, Civil
communications America, LLC. Non-Confidential Response and            Action No. 7:14-cv-00014, Aug. 11, 2014.
           Case 6:19-cv-00201-ADA Document 1-1 Filed 03/11/19 Page 8 of 27


                                                           US 9,386,094 B2
                                                                     Page 8

(56)                    References Cited                                  Contentions, Exhibit 4, Part 6, Civil Action No. 7: 14-cv-00014-O,
                                                                          United States District Court for the Northern District of Texas
                   OTHER PUBLICATIONS                                     Wichita Falls Division, Nov. 22, 2014.
                                                                          Summit 6, LLC v. HTC Corporation et al., Declaration of Hsiwen Lo
Defendants Preliminary Invalidity Contentions, Exhibit C24, Civil         in Support of Defendants' Motion to Amend Preliminary Invalidity
Action No. 7:14-cv-00014, Aug. 11, 2014.                                  Contentions, Exhibit 4, Part 7, Civil Action No. 7: 14-cv-00014-O,
Defendants Preliminary Invalidity Contentions, Exhibit C25, Civil         United States District Court for the Northern District of Texas
Action No. 7:14-cv-00014, Aug. 11, 2014.                                  Wichita Falls Division, Nov. 22, 2014.
C. Walnum. “Java. By Example.” 1996.                                      Summit 6, LLC v. HTC Corporation et al., Declaration of Hsiwen Lo
NeXTSTEP Applications Manual, Chapters 7-8, 1990.                         in Support of Defendants' Motion to Amend Preliminary Invalidity
NeXTSTEP 3.0 User's Guide, Chapters 13-14, 1992.                          Contentions, Exhibit 4, Part 8, Civil Action No. 7: 14-cv-00014-O,
NeXTSTEP 3 Quick Start Guide, showing usage of NeXTMail,                  United States District Court for the Northern District of Texas
1994.                                                                     Wichita Falls Division, Nov. 22, 2014.
NeXTCube Marketing Piece (12" square 'Cube' print) showing                Summit 6, LLC v. HTC Corporation et al., Declaration of Hsiwen Lo
usage of NeXTMail, 1989.                                                  in Support of Defendants' Motion to Amend Preliminary Invalidity
NeXTCube Marketing Piece (12" square 'Cube' print) showing                Contentions, Exhibit 5, Civil Action No. 7: 14-cv-00014-O, United
usage of NeXTMail, 1990.                                                  States District Court for the Northern District of Texas Wichita Falls
NeXTSTEP O/S Overview, Marketing Material, showing usage of               Division, Nov. 22, 2014.
NeXTMail, Release 3.0 (1992, Release for Intel Processors (1993),         Summit 6, LLC v. HTC Corporation et al., Declaration of Hsiwen Lo
NeXTSTEP PA-RISC, Sparc, intel, NeXT (1993-1995), NextSTEP                in Support of Defendants' Motion to Amend Preliminary Invalidity
486 (preliminary doc 1992), 1992-1995.                                    Contentions, Exhibit 6, Civil Action No. 7: 14-cv-00014-O, United
NeXTSTEP Development “Leverage'. Marketing Material, showing              States District Court for the Northern District of Texas Wichita Falls
usage of NeXTMail, 1992.                                                  Division, Nov. 22, 2014.
Why the World Needs a New Computer, Marketing Material, show              Summit 6, LLC v. HTC Corporation et al., Declaration of Hsiwen Lo
ing usage of NeXTMail, 1991.                                              in Support of Defendants' Motion to Amend Preliminary Invalidity
NeXTSTEP 3.0 Here’s How Guide, showing usage of NeXTMail,                 Contentions, Exhibit 7, Civil Action No. 7: 14-cv-00014-O, United
1990-1992.                                                                States District Court for the Northern District of Texas Wichita Falls
NeXT User's Reference, 1991.                                              Division, Nov. 22, 2014.
NeXTSTATION, 1992.                                                        Summit 6, LLC v. HTC Corporation et al., Declaration of Hsiwen Lo
NeXTSTEP Network and System Administration, NeXTSTEP                      in Support of Defendants' Motion to Amend Preliminary Invalidity
Developer's Library, Release 3, NeXT Computer, Inc., 1992.                Contentions, Exhibit 8, Civil Action No. 7: 14-cv-00014-O, United
Summit 6, LLC v. HTC Corporation et al., Declaration of Hsiwen Lo         States District Court for the Northern District of Texas Wichita Falls
in Support of Defendants' Motion to Amend Preliminary Invalidity          Division, Nov. 22, 2014.
Contentions, Civil Action No. 7:14-cv-00014-O, United States Dis          Summit 6, LLC v. HTC Corporation et al., Declaration of Hsiwen Lo
trict Court for the Northern District of Texas Wichita Falls Division,    in Support of Defendants' Motion to Amend Preliminary Invalidity
Nov. 22, 2014.                                                            Contentions, Exhibit 9, Part 1, Civil Action No. 7: 14-cv-00014-O,
Summit 6, LLC v. HTC Corporation et al., Declaration of Hsiwen Lo         United States District Court for the Northern District of Texas
in Support of Defendants' Motion to Amend Preliminary Invalidity          Wichita Falls Division, Nov. 22, 2014.
Contentions, Exhibit 2, Civil Action No. 7:14-cv-00014-O, United          Summit 6, LLC v. HTC Corporation et al., Declaration of Hsiwen Lo
States District Court for the Northern District of Texas Wichita Falls    in Support of Defendants' Motion to Amend Preliminary Invalidity
Division, Nov. 22, 2014.                                                  Contentions, Exhibit 9, Part 2, Civil Action No. 7: 14-cv-00014-O,
Summit 6, LLC v. HTC Corporation et al., Declaration of Hsiwen Lo         United States District Court for the Northern District of Texas
in Support of Defendants' Motion to Amend Preliminary Invalidity          Wichita Falls Division, Nov. 22, 2014.
Contentions, Exhibit 3, Civil Action No. 7:14-cv-00014-O, United          Summit 6, LLC v. HTC Corporation et al., Declaration of Hsiwen Lo
States District Court for the Northern District of Texas Wichita Falls    in Support of Defendants' Motion to Amend Preliminary Invalidity
Division, Nov. 22, 2014.                                                  Contentions, Exhibit 9, Part 3, Civil Action No. 7: 14-cv-00014-O,
Summit 6, LLC v. HTC Corporation et al., Declaration of Hsiwen Lo         United States District Court for the Northern District of Texas
in Support of Defendants' Motion to Amend Preliminary Invalidity          Wichita Falls Division, Nov. 22, 2014.
Contentions, Exhibit 4, Part 1, Civil Action No. 7:14-cv-00014-O,         Summit 6, LLC v. HTC Corporation et al., Declaration of Hsiwen Lo
United States District Court for the Northern District of Texas           in Support of Defendants' Motion to Amend Preliminary Invalidity
Wichita Falls Division, Nov. 22, 2014.                                    Contentions, Exhibit 9, Part 4, Civil Action No. 7: 14-cv-00014-O,
Summit 6, LLC v. HTC Corporation et al., Declaration of Hsiwen Lo         United States District Court for the Northern District of Texas
in Support of Defendants' Motion to Amend Preliminary Invalidity          Wichita Falls Division, Nov. 22, 2014.
Contentions, Exhibit 4, Part 2, Civil Action No. 7:14-cv-00014-O,         Summit 6, LLC v. HTC Corporation et al., Declaration of Hsiwen Lo
United States District Court for the Northern District of Texas           in Support of Defendants' Motion to Amend Preliminary Invalidity
Wichita Falls Division, Nov. 22, 2014.                                    Contentions, Exhibit 10, Part 1, Civil Action No. 7: 14-cv-00014-O,
Summit 6, LLC v. HTC Corporation et al., Declaration of Hsiwen Lo         United States District Court for the Northern District of Texas
in Support of Defendants' Motion to Amend Preliminary Invalidity          Wichita Falls Division, Nov. 22, 2014.
Contentions, Exhibit 4, Part 3, Civil Action No. 7:14-cv-00014-O,         Summit 6, LLC v. HTC Corporation et al., Declaration of Hsiwen Lo
United States District Court for the Northern District of Texas           in Support of Defendants' Motion to Amend Preliminary Invalidity
Wichita Falls Division, Nov. 22, 2014.                                    Contentions, Exhibit 10, Part 2, Civil Action No. 7: 14-cv-00014-O,
Summit 6, LLC v. HTC Corporation et al., Declaration of Hsiwen Lo         United States District Court for the Northern District of Texas
in Support of Defendants' Motion to Amend Preliminary Invalidity          Wichita Falls Division, Nov. 22, 2014.
Contentions, Exhibit 4, Part 4, Civil Action No. 7:14-cv-00014-O,         Summit 6, LLC v. HTC Corporation et al., Declaration of Hsiwen Lo
United States District Court for the Northern District of Texas           in Support of Defendants' Motion to Amend Preliminary Invalidity
Wichita Falls Division, Nov. 22, 2014.                                    Contentions, Exhibit 10, Part 3, Civil Action No. 7: 14-cv-00014-O,
Summit 6, LLC v. HTC Corporation et al., Declaration of Hsiwen Lo         United States District Court for the Northern District of Texas
in Support of Defendants' Motion to Amend Preliminary Invalidity          Wichita Falls Division, Nov. 22, 2014.
Contentions, Exhibit 4, Part 5, Civil Action No. 7:14-cv-00014-O,         Examiner's Answer in Ex Parte Reexamination for U.S. Pat. No.
United States District Court for the Northern District of Texas           7,765,482, Jan. 20, 2015.
Wichita Falls Division, Nov. 22, 2014.                                    Rose et al., NeXTSTEP Applications Manual, 1990.
Summit 6, LLC v. HTC Corporation et al., Declaration of Hsiwen Lo         Summit 6, LLC v. HTC Corporation et al., Opening Claim Construc
in Support of Defendants' Motion to Amend Preliminary Invalidity          tion Brief of Plaintiff Summit 6, Civil Action No. 7:14-cv-00014-O,
           Case 6:19-cv-00201-ADA Document 1-1 Filed 03/11/19 Page 9 of 27


                                                           US 9,386,094 B2
                                                                    Page 9

(56)                    References Cited                                 Patent Owner's Preliminary Response for Inter Partes Review of U.S.
                                                                         Pat. No. 7,765.482, Case No. IPR2015-00686, May 19, 2015.
                   OTHER PUBLICATIONS                                    Patent Owner's Preliminary Response for Inter Partes Review of U.S.
United States District Court for the Northern District of Texas
                                                                         Pat. No. 7,765.482, Case No. IPR2015-00687, May 19, 2015.
                                                                         Patent Owner's Preliminary Response for Inter Partes Review of U.S.
Wichita Falls Division, Dec. 29, 2014.                                   Pat. No. 7,765.482, Case No. IPR2015-00688, May 19, 2015.
Summit 6, LLC v. HTC Corporation et al., Defendants' Opening             Patent Owner's Preliminary Response for Inter Partes Review of U.S.
Claim Construction Brief, Civil Action No. 7:14-cv-00014-O, United       Pat. No. 7,765,482, Case No. IPR2015-00806, Jun. 15, 2015.
States District Court for the Northern District of Texas Wichita Falls
                                                                         Patent Owner's Preliminary Response for Inter Partes Review of U.S.
Division, Dec. 30, 2014.                                                 Pat. No. 8,612,515, Case No. IPR2015-00807, Jun. 15, 2015.
Summit 6, LLC v. HTC Corporation et al., Amended Joint Claim             Rimfire Functional Specification Version 1.0 Core Feature Set, revi
Construction and Prehearing Statement, Civil Action No. 7:14-cv          sion 4 Apr. 12, 1999.
00014-O, United States District Court for the Northern District of       pbay Marketing Plan, PictureWorks Technology, Inc., Mar. 24, 1999.
Texas Wichita Falls Division, Jan. 27, 2015.
Summit 6, LLC v. HTC Corporation et al., Defendants' Motion to           White Paper, “Rimfire: The End-to-End Imaging Solution for Con
Amend Preliminary Invalidity Contentions, Civil Action No. 7:14          tent Capture and Delivery.” Internet Pictures Corporation, 2000.
cv-00014-O, United States District Court for the Northern District of    Market Study, “Image Servers—Early Adopter Case Studies.” Tony
Texas Wichita Falls Division, Nov. 22, 2014.                             Henning and Future Image, Inc., 2001.
Summit 6, LLC v. HTC Corporation et al., Defendants' Memoran             Press Release, "iPIXAcquisition Locks up Internet Picture Market.”
dum in Support of Their Motion to Amend Preliminary Invalidity           Mar. 9, 2000.
Contentions, Civil Action No. 7:14-cv-00014-O, United States Dis         Press Release, "iPIX to Acquire PictureWorks Technology, Inc. to
trict Court for the Northern District of Texas Wichita Falls Division,   form End-to-End Internet Imaging Solutions Company.”
Nov. 22, 2014.                                                           PictureWorks Technology, Inc., Mar. 8, 2000.
Summit 6, LLC v. HTC Corporation et al., Appendix Two to Defen           iPIX Presentation, “Enhancing Classified Advertising with Visual
dants' Motion to Amend Preliminary Invalidity Contentions, Civil         Data, Don Strickland and Sarah Pate, Oct. 2, 2003.
Action No. 7:14-cv-00014-O, United States District Court for the         Woerner et al., “eBay for Dummies.” Chapter 13, IDG Books World
Northern District of Texas Wichita Falls Division, Nov. 22, 2014.        wide, Inc., 1999.
Summit 6, LLC v. HTC Corporation et al., Summit 6 LLC's Response         Press Release, "Admission Corp. Granted Web-Based Media Sub
to Defendants' Motion to Amend Preliminary Invalidity Contentions,       mission Patent.” Admission Corporation, Jun. 2, 2005.
Civil Action No. 7:14-cv-00014-O, United States District Court for       Press Release, "AdMission Directories Wins Gold at Yellow Pages
the Northern District of Texas Wichita Falls Division, Dec. 15, 2014.    Association Annual Industry Excellence Awards; Enhanced, Interac
Petition for Inter Partes Review of U.S. Pat. No. 7,765,482, Case No.    tive Ads for IYP Recognized as Marketing Innovation.” Business
IPR2015-00685, Feb. 4, 2015.                                             Wire, Mar. 14, 2005.
Declaration of Petitioner's Expert Dr. Andrew Lippman, Case No.          Overview of Enterprise Solutions, Executive Summary,
IPR2015-00685, Feb. 4, 2015.                                             PictureWorks, Aug. 18, 1998.
Petition for Inter Partes Review of U.S. Pat. No. 7,765,482, Case No.    Summit 6, LLC v. HTC Corporation et al., Expert Report of James A.
IPR2015-00688, Feb. 4, 2015.                                             Storer, Ph.D. Regarding Invalidity of the Asserted Claims of U.S. Pat.
Declaration of Petitioner's Expert Dr. Andrew Lippman, Case No.          No. 7,765,482 and U.S. Pat. No. 8,612,515, vol. 1, Civil Action No.
IPR2015-00688, Feb. 4, 2015.                                             7 14-cv-00014-O, United States District Court for the Northern Dis
Petition for Inter Partes Review of U.S. Pat. No. 7,765,482, Case No.    trict of Texas Wichita Falls Division, May 8, 2015.
IPR2015-00686, Feb. 4, 2015.                                             Summit 6, LLC v. HTC Corporation et al., Expert Report of James A.
Declaration of Petitioner's Expert Dr. Andrew Lippman, Case No.          Storer, Ph.D. Regarding Invalidity of the Asserted Claims of U.S. Pat.
IPR2015-00686, Feb. 4, 2015.                                             No. 7,765,482 and U.S. Pat. No. 8,612,515, vol. 2, Civil Action No.
Petition for Inter Partes Review of U.S. Pat. No. 7,765,482, Case No.    7.14-cv-00014-O, United States District Court for the Northern Dis
IPR2015-00687, Feb. 4, 2015.                                             trict of Texas Wichita Falls Division, May 8, 2015.
Declaration of Petitioner's Expert Dr. Andrew Lippman, Case No.          Summit 6, LLC v. HTC Corporation et al., Expert Report of James A.
IPR2015-00687, Feb. 4, 2015.                                             Storer, Ph.D. Regarding Invalidity of the Asserted Claims of U.S. Pat.
Petition for Inter Partes Review of U.S. Pat. No. 8,612,515, Case No.    No. 7,765,482 and U.S. Pat. No. 8,612,515, vol. 3, Civil Action No.
IPR2015-00683, Feb. 4, 2015.                                             7:14-cv-00014-O, United States District Court for the Northern Dis
Declaration of Petitioner's Expert Dr. Andrew Lippman, Case No.          trict of Texas Wichita Falls Division, May 8, 2015.
IPR2015-00683, Feb. 4, 2015.                                             Summit 6, LLC v. HTC Corporation et al., Expert Report of James A.
Petition for Inter Partes Review of U.S. Pat. No. 8,612,515, Case No.    Storer, Ph.D. Regarding Invalidity of the Asserted Claims of U.S. Pat.
IPR2015-00684, Feb. 4, 2015.                                             No. 7,765,482 and U.S. Pat. No. 8,612,515, vol. 4, Civil Action No.
Declaration of Petitioner's Expert Dr. Andrew Lippman, Case No.          7:14-cv-00014-O, United States District Court for the Northern Dis
IPR2015-00684, Feb. 4, 2015.                                             trict of Texas Wichita Falls Division, May 8, 2015.
Petition for Inter Partes Review of U.S. Pat. No. 6,895,557, Case No.    Summit 6, LLC v. HTC Corporation et al., Expert Report of James A.
IPR2015-00680, Feb. 4, 2015.                                             Storer, Ph.D. Regarding Invalidity of the Asserted Claims of U.S. Pat.
Declaration of Petitioner's Expert Dr. Andrew Lippman, Case No.          No. 7,765,482 and U.S. Pat. No. 8,612,515, Exhibit C, Civil Action
IPR2015-00680, Feb. 4, 2015.                                             No. 7:14-cv-00014-O, United States District Court for the Northern
Petition for Inter PartesReview of U.S. Pat. No. 6,895,557, Case No.     District of Texas Wichita Falls Division, May 8, 2015.
IPR2015-00681, Feb. 4, 2015.                                             Summit 6, LLC v. HTC Corporation et al., Expert Report of James A.
Declaration of Petitioner's Expert Dr. Andrew Lippman, Case No.          Storer, Ph.D. Regarding Invalidity of the Asserted Claims of U.S. Pat.
IPR2015-00681, Feb. 4, 2015.                                             No. 7,765,482 and U.S. Pat. No. 8,612,515, Exhibit D, Civil Action
Patent Owner's Preliminary Response for Inter Partes Review of U.S.      No. 7:14-cv-00014-O, United States District Court for the Northern
Pat. No. 6,895,557, Case No. IPR2015-00680, May 19, 2015.                District of Texas Wichita Falls Division, May 8, 2015.
Patent Owner's Preliminary Response for Inter Partes Review of U.S.      Summit 6, LLC v. HTC Corporation et al., Expert Report of James A.
Pat. No. 6,895,557, Case No. IPR2015-00681, May 19, 2015.                Storer, Ph.D. Regarding Invalidity of the Asserted Claims of U.S. Pat.
Patent Owner's Preliminary Response for Inter Partes Review of U.S.      No. 7,765,482 and U.S. Pat. No. 8,612,515, Exhibit E. Civil Action
Pat. No. 8,612,515, Case No. IPR2015-00683, May 19, 2015.                No. 7:14-cv-00014-O, United States District Court for the Northern
Patent Owner's Preliminary Response for Inter Partes Review of U.S.      District of Texas Wichita Falls Division, May 8, 2015.
Pat. No. 8,612,515, Case No. IPR2015-00684, May 19, 2015.                Summit 6, LLC v. HTC Corporation et al., Expert Report of James A.
Patent Owner's Preliminary Response for Inter Partes Review of U.S.      Storer, Ph.D. Regarding Invalidity of the Asserted Claims of U.S. Pat.
Pat. No. 7,765.482, Case No. IPR2015-00685, May 19, 2015.                No. 7,765,482 and U.S. Pat. No. 8,612,515, Exhibit F. Civil Action
          Case 6:19-cv-00201-ADA Document 1-1 Filed 03/11/19 Page 10 of 27


                                                           US 9,386,094 B2
                                                                    Page 10

(56)                    References Cited                                 No. 7,765,482 and U.S. Pat. No. 8,612,515, Exhibit T. Civil Action
                                                                         No. 7:14-cv-00014-O, United States District Court for the Northern
                   OTHER PUBLICATIONS                                    District of Texas Wichita Falls Division, May 8, 2015.
                                                                         Summit 6, LLC v. HTC Corporation et al., Expert Report of James A.
No. 7:14-cv-00014-O, United States District Court for the Northern       Storer, Ph.D. Regarding Invalidity of the Asserted Claims of U.S. Pat.
District of Texas Wichita Falls Division, May 8, 2015.                   No. 7,765,482 and U.S. Pat. No. 8,612,515, Exhibit U, Civil Action
Summit 6, LLC v. HTC Corporation et al., Expert Report of James A.       No. 7 14-cv-00014-O, United States District Court for the Northern
Storer, Ph.D. Regarding Invalidity of the Asserted Claims of U.S. Pat.   District of Texas Wichita Falls Division, May 8, 2015.
No. 7,765,482 and U.S. Pat. No. 8,612,515, Exhibit G, Civil Action       Summit 6, LLC v. HTC Corporation et al., Expert Report of James A.
No. 7:14-cv-00014-O, United States District Court for the Northern       Storer, Ph.D. Regarding Invalidity of the Asserted Claims of U.S. Pat.
District of Texas Wichita Falls Division, May 8, 2015.                   No. 7,765,482 and U.S. Pat. No. 8,612,515, Exhibit V. Civil Action
Summit 6, LLC v. HTC Corporation et al., Expert Report of James A.       No. 7. 14-cv-00014-O, United States District Court for the Northern
Storer, Ph.D. Regarding Invalidity of the Asserted Claims of U.S. Pat.
No. 7,765,482 and U.S. Pat. No. 8,612,515, Exhibit H, Civil Action       District of Texas Wichita Falls Division, May 8, 2015.
No. 7:14-cv-00014-O, United States District Court for the Northern       Summit 6, LLC v. HTC Corporation et al., Invalidity of Representa
District of Texas Wichita Falls Division, May 8, 2015.                   tive Claims 38 and 13 of U.S. Pat. No. 7,765,482 Based on Axis
Summit 6, LLC v. HTC Corporation et al., Expert Report of James A.       Products, Civil Action No. 7:14-cv-00014-O, United States District
Storer, Ph.D. Regarding Invalidity of the Asserted Claims of U.S. Pat.   Court for the Northern District of Texas Wichita Falls Division, Oct.
No. 7,765,482 and U.S. Pat. No. 8,612,515, Exhibit I, Civil Action       31, 2014.
No. 7:14-cv-00014-O, United States District Court for the Northern       Summit 6, LLC v. HTC Corporation et al., Invalidity of Representa
District of Texas Wichita Falls Division, May 8, 2015.                   tive Claims 1 and 20 of U.S. Pat. No. 8,612,515 Based on Axis
Summit 6, LLC v. HTC Corporation et al., Expert Report of James A.       Products, Civil Action No. 7:14-cv-00014-O, United States District
Storer, Ph.D. Regarding Invalidity of the Asserted Claims of U.S. Pat.   Court for the Northern District of Texas Wichita Falls Division, Oct.
No. 7,765,482 and U.S. Pat. No. 8,612,515, Exhibit J. Civil Action       31, 2014.
No. 7:14-cv-00014-O, United States District Court for the Northern       Axis 200+ Quick Installation Guide, Revision 0.9, Feb. 1998.
District of Texas Wichita Falls Division, May 8, 2015.                   Axis 200 User's Manual, Revision 1.6, Oct. 1998.
Summit 6, LLC v. HTC Corporation et al., Expert Report of James A.       Axis 240 Camera Server, 1998.
Storer, Ph.D. Regarding Invalidity of the Asserted Claims of U.S. Pat.   Axis 200+ and Axis 240 User's Guide, Revision 1.0, Jan. 1999.
No. 7,765,482 and U.S. Pat. No. 8,612,515, Exhibit K, Civil Action       AXIS 240 Quick Installation Guide, Revision 1.0, Feb. 1998.
No. 7 14-cv-00014-O, United States District Court for the Northern       AXIS 240 User's Manual, Revision 14 Nov. 1998.
District of Texas Wichita Falls Division, May 8, 2015.                   Axis Communications, Remote Monitoring over Phone Lines for
Summit 6, LLC v. HTC Corporation et al., Expert Report of James A.       Alarm Verification, 1998.
Storer, Ph.D. Regarding Invalidity of the Asserted Claims of U.S. Pat.   AXIS 200+, Software Version 1.30, Feb. 4, 1998.
No. 7,765.482 and U.S. Pat. No. 8,612,515, Exhibit L, Civil Action       AXIS 240, Software Version 1.00, Feb. 26, 1998.
No. 7:14-cv-00014-O, United States District Court for the Northern       AXIS 240, Software Version 1.01, Mar. 19, 1998.
District of Texas Wichita Falls Division, May 8, 2015.                   AXIS 240, Software Version 1.02, May 11, 1998.
Summit 6, LLC v. HTC Corporation et al., Expert Report of James A.       Axis Communications, Camera Servers Bring Video Systems to the
Storer, Ph.D. Regarding Invalidity of the Asserted Claims of U.S. Pat.   Internet, 1998.
No. 7,765,482 and U.S. Pat. No. 8,612,515, Exhibit M, Civil Action       Axis Communications, Financial Institutions, 1998.
No. 7:14-cv-00014-O, United States District Court for the Northern       Axis Communications, Weyerhaeuser—Remote Monitoring of
District of Texas Wichita Falls Division, May 8, 2015.                   Manufacturing Lines, 1998.
Summit 6, LLC v. HTC Corporation et al., Expert Report of James A.       Axis Communications, Axis-Equipped Web Camera Sites, 1998.
Storer, Ph.D. Regarding Invalidity of the Asserted Claims of U.S. Pat.   Axis Communications, Network Camera Servers, 1998.
No. 7,765,482 and U.S. Pat. No. 8,612,515, Exhibit N, Civil Action       Axis Communications, The AXIS 200+ Web Camera Has the Jaz,
No. 7. 14-cv-00014-O, United States District Court for the Northern      1998.
District of Texas Wichita Falls Division, May 8, 2015.                   Martin Gren. The History of Axis, Oct. 17, 2011.
Summit 6, LLC v. HTC Corporation et al., Expert Report of James A.       AXIS 200, Software Version 1.30, Feb. 4, 1998.
Storer, Ph.D. Regarding Invalidity of the Asserted Claims of U.S. Pat.   AXIS NetBye 200 datasheet.D.
No. 7,765,482 and U.S. Pat. No. 8,612,515, Exhibit O, Civil Action       Mona R. Litt, ParentNet Preserves Parents' Peace of Mind, Jul. 15,
No. 7:14-cv-00014-O, United States District Court for the Northern       1997.
District of Texas Wichita Falls Division, May 8, 2015.                   CCTV, Mar. 1, 1998.
Summit 6, LLC v. HTC Corporation et al., Expert Report of James A.       Summit 6, LLC v. HTC Corporation et al., Defendants' Claim Con
Storer, Ph.D. Regarding Invalidity of the Asserted Claims of U.S. Pat.   struction Brief, Appendix Part3. Civil Action No. 7: 14-cv-00014-O,
No. 7,765,482 and U.S. Pat. No. 8,612,515, Exhibit P. Civil Action       United States District Court for the Northern District of Texas
No. 7:14-cv-00014-O, United States District Court for the Northern       Wichita Falls Division, Dec. 30, 2014.
District of Texas Wichita Falls Division, May 8, 2015.                   Summit 6, LLC v. HTC Corporation et al., Defendants' Claim Con
Summit 6, LLC v. HTC Corporation et al., Expert Report of James A.       struction Brief, Appendix Part 4. Civil Action No. 7: 14-cv-00014-O,
Storer, Ph.D. Regarding Invalidity of the Asserted Claims of U.S. Pat.   United States District Court for the Northern District of Texas
No. 7,765.482 and U.S. Pat. No. 8,612,515, Exhibit Q, Civil Action       Wichita Falls Division, Dec. 30, 2014.
No. 7:14-cv-00014-O, United States District Court for the Northern       Summit 6, LLC v. HTC Corporation et al., Plaintiff Summit 6, LLC's
District of Texas Wichita Falls Division, May 8, 2015.                   Responsive Claim Construction Brief, Civil Action No. 7:14-cv
Summit 6, LLC v. HTC Corporation et al., Expert Report of James A.       00014-O, United States District Court for the Northern District of
Storer, Ph.D. Regarding Invalidity of the Asserted Claims of U.S. Pat.   Texas Wichita Falls Division, Jan. 20, 2015.
No. 7,765,482 and U.S. Pat. No. 8,612,515, Exhibit R, Civil Action       Summit 6, LLC v. HTC Corporation et al., Appendix in Support of
No. 7:14-cv-00014-O, United States District Court for the Northern       Plaintiff Summit 6, LLC's Responsive Claim Construction Brief,
District of Texas Wichita Falls Division, May 8, 2015.                   Civil Action No. 7:14-cv-00014-O, United States District Court for
Summit 6, LLC v. HTC Corporation et al., Expert Report of James A.       the Northern District of Texas Wichita Falls Division, Jan. 20, 2015.
Storer, Ph.D. Regarding Invalidity of the Asserted Claims of U.S. Pat.   Summit 6, LLC v. HTC Corporation et al., Defendants' Responsive
No. 7,765,482 and U.S. Pat. No. 8,612,515, Exhibit S, Civil Action       Claim Construction Brief, Civil Action No. 7:14-cv-00014-O, United
No. 7:14-cv-00014-O, United States District Court for the Northern       States District Court for the Northern District of Texas Wichita Falls
District of Texas Wichita Falls Division, May 8, 2015.                   Division, Jan. 20, 2015.
Summit 6, LLC v. HTC Corporation et al., Expert Report of James A.       Summit 6, LLC v. HTC Corporation et al., Corrected Appendix in
Storer, Ph.D. Regarding Invalidity of the Asserted Claims of U.S. Pat.   Support of Plaintiff Summit 6, LLC's Responsive Claim Construc
          Case 6:19-cv-00201-ADA Document 1-1 Filed 03/11/19 Page 11 of 27


                                                           US 9,386,094 B2
                                                                    Page 11

(56)                      References Cited                               O, United States District Court for the Northern District of Texas
                                                                         Wichita Falls Division, Jan. 16, 2015.
                      OTHER PUBLICATIONS                                 Summit 6, LLC v. HTC Corporation et al., Exhibit 1 of Videotaped
                                                                         Deposition of Mark T. Jones, Ph.D., Civil Action No. 7:14-cv-00014
tion Brief, Civil Action No. 7: 14-cv-00014-O, United States District    O, United States District Court for the Northern District of Texas
Court for the Northern District of Texas Wichita Falls Division, Jan.    Wichita Falls Division, Jan. 29, 2015.
29, 2015.                                                                Summit 6, LLC v. HTC Corporation et al., Exhibit 3 of Videotaped
Summit 6, LLC v. HTC Corporation et al., Appendix in Support of          Deposition of Mark T. Jones, Ph.D., Civil Action No. 7:14-cv-00014
Defendants' Reply Claim Construction Brief, Civil Action No. 7:14        O, United States District Court for the Northern District of Texas
cv-00014-O, United States District Court for the Northern District of    Wichita Falls Division, Jan. 29, 2015.
Texas Wichita Falls Division, Feb. 3, 2015.                              Summit 6, LLC v. HTC Corporation et al., Exhibit 4 of Videotaped
Summit 6, LLC v. HTC Corporation et al., Defendants' Reply Claim         Deposition of Mark T. Jones, Ph.D., Civil Action No. 7:14-cv-00014
Construction Brief, Civil Action No. 7:14-cv-00014-O, United States
District Court for the Northern District of Texas Wichita Falls Divi     O, United States District Court for the Northern District of Texas
sion, Feb. 3, 2015.                                                      Wichita Falls Division, Jan. 29, 2015.
Summit 6, LLC v. HTC Corporation et al., Appendix in Support of          Summit 6, LLC v. HTC Corporation et al., Exhibit 5 of Videotaped
Summit 6's Sur-Reply Claim Construction Brief, Civil Action No.          Deposition of Mark T. Jones, Ph.D., Civil Action No. 7:14-cv-00014
7:14-cv-00014-O, United States District Court for the Northern Dis       O, United States District Court for the Northern District of Texas
trict of Texas Wichita Falls Division, Feb. 6, 2015.                     Wichita Falls Division, Jan. 29, 2015.
Summit 6, LLC v. HTC Corporation et al., Summit 6's Sur-Reply            Summit 6, LLC v. HTC Corporation et al., Exhibit 6 of Videotaped
Claim Construction Brief, Civil Action No. 7:14-cv-00014-O, United       Deposition of Mark T. Jones, Ph.D., Civil Action No. 7:14-cv-00014
States District Court for the Northern District of Texas Wichita Falls   O, United States District Court for the Northern District of Texas
Division, Feb. 6, 2015.                                                  Wichita Falls Division, Jan. 29, 2015.
Summit 6, LLC v. HTC Corporation et al., Claim Charts, Civil Action      Summit 6, LLC v. HTC Corporation et al., Exhibit 7 of Videotaped
No. 7:14-cv-00014-O, United States District Court for the Northern       Deposition of Mark T. Jones, Ph.D., Civil Action No. 7:14-cv-00014
District of Texas Wichita Falls Division, Mar. 16, 2015.                 O, United States District Court for the Northern District of Texas
Summit 6, LLC v. HTC Corporation et al., Declaration of Mark D.          Wichita Falls Division, Jan. 29, 2015.
Selwyn in Support of Defendants' Rule 12(C) Motion for Judgment          Summit 6, LLC v. HTC Corporation et al., Exhibit 8 of Videotaped
on the Pleadings, Civil Action No. 7:14-cv-00014-O, United States        Deposition of Mark T. Jones, Ph.D., Civil Action No. 7:14-cv-00014
District Court for the Northern District of Texas Wichita Falls Divi     O, United States District Court for the Northern District of Texas
sion, Mar. 16, 2015.                                                     Wichita Falls Division, Jan. 29, 2015.
Summit 6, LLC v. HTC Corporation et al., Declaration of Mark D.          Summit 6, LLC v. HTC Corporation et al., Exhibit 9 of Videotaped
Selwyn in Support of Defendants' Rule 12(C) Motion for Judgment          Deposition of Mark T. Jones, Ph.D., Civil Action No. 7:14-cv-00014
on the Pleadings, Exhibit A. Civil Action No. 7:14-cv-00014-O,           O, United States District Court for the Northern District of Texas
United States District Court for the Northern District of Texas          Wichita Falls Division, Jan. 29, 2015.
Wichita Falls Division, Mar. 16, 2015.                                   Summit 6, LLC v. HTC Corporation et al., Expert Report of Dr. Tim
Summit 6, LLC v. HTC Corporation et al., Declaration of David J.         A. Williams, Ph.D. On the Invalidity of U.S. Pat. No. 7,765,482, Civil
Silbert in Support of Defendants' Rule 12(C) Motion for Judgment         Action No. 7:14-cv-00014-O, United States District Court for the
on the Pleadings, Civil Action No. 7:14-cv-00014-O, United States        Northern District of Texas Wichita Falls Division, May 8, 2015.
District Court for the Northern District of Texas Wichita Falls Divi     Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary
sion, Mar. 16, 2015.                                                     Invalidity Contentions, Civil Action No. 7:14-cv00014-O, United
Summit 6, LLC v. HTC Corporation et al., Declaration of Philip Ou        States District Court for the Northern District of Texas Wichita Falls
in Support of Defendants' Rule 12(C) Motion for Judgment on the          Division, Aug. 11, 2014.
Pleadings, Civil Action No. 7:14-cv-00014-O, United States District      Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary
Court for the Northern District of Texas Wichita Falls Division, Mar.    Invalidity Contentions, Exhibit Al, Civil Action No. 7:14-cv-00014
16, 2015.                                                                O, United States District Court for the Northern District of Texas
Summit 6, LLC v. HTC Corporation et al., Declaration of Jonathan E.      Wichita Falls Division, Aug. 11, 2014.
Harris in Support of Defendants' Rule 12(C) Motion for Judgment on       Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary
the Pleadings, Civil Action No. 7:14-cv-00014-O, United States Dis       Invalidity Contentions, Exhibit A3, Civil Action No. 7:14-cv-00014
trict Court for the Northern District of Texas Wichita Falls Division,   O, United States District Court for the Northern District of Texas
Mar. 16, 2015.                                                           Wichita Falls Division, Aug. 11, 2014.
Summit 6, LLC v. HTC Corporation et al., Appendix to Defendants'         Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary
Rule 12(C) Motion for Judgment on the Pleadings, Civil Action No.        Invalidity Contentions, Exhibit A5, Civil Action No. 7:14-cv-00014
7:14-cv-00014-O, United States District Court for the Northern Dis       O, United States District Court for the Northern District of Texas
trict of Texas Wichita Falls Division, Mar. 16, 2015.                    Wichita Falls Division, Aug. 11, 2014.
Summit 6, LLC v. HTC Corporation et al., Summit 6's Response to          Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary
Defendants' Rule 12(C) Motion for Judgment on the Pleadings and          Invalidity Contentions, Exhibit A6, Civil Action No. 7:14-cv-00014
Brief in Support, Civil Action No. 7:14-cv-00014-O, United States        O, United States District Court for the Northern District of Texas
District Court for the Northern District of Texas Wichita Falls Divi     Wichita Falls Division, Aug. 11, 2014.
sion, Apr. 6, 2015.                                                      Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary
Summit 6, LLC v. HTC Corporation et al., Order, Civil Action No.         Invalidity Contentions, Exhibit A7. Civil Action No. 7:14-cv-00014
7:14-cv-00014-O, United States District Court for the Northern Dis       O, United States District Court for the Northern District of Texas
trict of Texas Wichita Falls Division, May 28, 2015.                     Wichita Falls Division, Aug. 11, 2014.
Summit 6, LLC v. HTC Corporation et al., Transcript of Videotaped        Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary
Deposition of Emery Berger, Ph.D., Civil Action No. 7:14-cv-00014        Invalidity Contentions, Exhibit A9, Civil Action No. 7:14-cv-00014
O, United States District Court for the Northern District of Texas       O, United States District Court for the Northern District of Texas
Wichita Falls Division, Jan. 16, 2015.                                   Wichita Falls Division, Aug. 11, 2014.
Summit 6, LLC v. HTC Corporation et al., Transcript of Videotaped        Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary
Deposition of Mark T. Jones, Ph.D., Civil Action No. 7:14-cv-00014       Invalidity Contentions, Exhibit A10, Civil Action No. 7:14-cv
O, United States District Court for the Northern District of Texas       00014-O, United States District Court for the Northern District of
Wichita Falls Division, Jan. 29, 2015.                                   Texas Wichita Falls Division, Aug. 11, 2014.
Summit 6, LLC v. HTC Corporation et al., Exhibit 1 of Videotaped         Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary
Deposition of Emery Berger, Ph.D., Civil Action No. 7:14-cv-00014        Invalidity Contentions, Exhibit All, Civil Action No. 7:14-cv-00014
         Case 6:19-cv-00201-ADA Document 1-1 Filed 03/11/19 Page 12 of 27


                                                        US 9,386,094 B2
                                                                Page 12

(56)                   References Cited                              00014-O, United States District Court for the Northern District of
                                                                     Texas Wichita Falls Division, Aug. 11, 2014.
                  OTHER PUBLICATIONS                                 Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary
                                                                     Invalidity Contentions, Exhibit B23, Civil Action No. 7:14-cv
O, United States District Court for the Northern District of Texas   00014-O, United States District Court for the Northern District of
Wichita Falls Division, Aug. 11, 2014.                               Texas Wichita Falls Division, Aug. 11, 2014.
Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary     Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary
Invalidity Contentions, Exhibit B3, Civil Action No. 7:14-cv-00014   Invalidity Contentions, Exhibit B24, Civil Action No. 7:14-cv
O, United States District Court for the Northern District of Texas   00014-O, United States District Court for the Northern District of
Wichita Falls Division, Aug. 11, 2014.                               Texas Wichita Falls Division, Aug. 11, 2014.
Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary     Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary
Invalidity Contentions, Exhibit B4. Civil Action No. 7:14-cv-00014   Invalidity Contentions, Exhibit B25, Civil Action No. 7:14-cv
O, United States District Court for the Northern District of Texas   00014-O, United States District Court for the Northern District of
Wichita Falls Division, Aug. 11, 2014.                               Texas Wichita Falls Division, Aug. 11, 2014.
Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary     Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary
Invalidity Contentions, Exhibit B5, Civil Action No. 7:14-cv-00014   Invalidity Contentions, Exhibit C3, Civil Action No. 7:14-cv-00014
O, United States District Court for the Northern District of Texas   O, United States District Court for the Northern District of Texas
Wichita Falls Division, Aug. 11, 2014.                               Wichita Falls Division, Aug. 11, 2014.
Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary     Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary
Invalidity Contentions, Exhibit B6, Civil Action No. 7:14-cv-00014   Invalidity Contentions, Exhibit C4. Civil Action No. 7:14-cv-00014
O, United States District Court for the Northern District of Texas   O, United States District Court for the Northern District of Texas
Wichita Falls Division, Aug. 11, 2014.                               Wichita Falls Division, Aug. 11, 2014.
Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary     Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary
Invalidity Contentions, Exhibit B7, Civil Action No. 7:14-cv-00014   Invalidity Contentions, Exhibit C5, Civil Action No. 7:14-cv-00014
O, United States District Court for the Northern District of Texas   O, United States District Court for the Northern District of Texas
Wichita Falls Division, Aug. 11, 2014.                               Wichita Falls Division, Aug. 11, 2014.
Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary     Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary
Invalidity Contentions, Exhibit B8, Civil Action No. 7:14-cv-00014   Invalidity Contentions, Exhibit C6, Civil Action No. 7:14-cv-00014
O, United States District Court for the Northern District of Texas   O, United States District Court for the Northern District of Texas
Wichita Falls Division, Aug. 11, 2014.                               Wichita Falls Division, Aug. 11, 2014.
Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary     Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary
Invalidity Contentions, Exhibit B9, Civil Action No. 7:14-cv-00014   Invalidity Contentions, Exhibit C7, Civil Action No. 7:14-cv-00014
O, United States District Court for the Northern District of Texas   O, United States District Court for the Northern District of Texas
Wichita Falls Division, Aug. 11, 2014.                               Wichita Falls Division, Aug. 11, 2014.
Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary     Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary
Invalidity Contentions, Exhibit B10, Civil Action No. 7:14-cv        Invalidity Contentions, Exhibit C8, Civil Action No. 7:14-cv-00014
00014-O, United States District Court for the Northern District of   O, United States District Court for the Northern District of Texas
Texas Wichita Falls Division, Aug. 11, 2014.                         Wichita Falls Division, Aug. 11, 2014.
Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary     Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary
Invalidity Contentions, Exhibit B11, Civil Action No. 7:14-cv        Invalidity Contentions, Exhibit C9, Civil Action No. 7:14-cv-00014
00014-O, United States District Court for the Northern District of   O, United States District Court for the Northern District of Texas
Texas Wichita Falls Division, Aug. 11, 2014.                         Wichita Falls Division, Aug. 11, 2014.
Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary     Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary
Invalidity Contentions, Exhibit B13, Civil Action No. 7:14-cv        Invalidity Contentions, Exhibit C10, Civil Action No. 7:14-cv
00014-O, United States District Court for the Northern District of   00014-O, United States District Court for the Northern District of
Texas Wichita Falls Division, Aug. 11, 2014.                         Texas Wichita Falls Division, Aug. 11, 2014.
Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary     Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary
Invalidity Contentions, Exhibit B14. Civil Action No. 7:14-cv        Invalidity Contentions, Exhibit C11, Civil Action No. 7:14-cv
00014-O, United States District Court for the Northern District of   00014-O, United States District Court for the Northern District of
Texas Wichita Falls Division, Aug. 11, 2014.                         Texas Wichita Falls Division, Aug. 11, 2014.
Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary     Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary
Invalidity Contentions, Exhibit B15. Civil Action No. 7:14-cv        Invalidity Contentions, Exhibit C13, Civil Action No. 7:14-cv
00014-O, United States District Court for the Northern District of   00014-O, United States District Court for the Northern District of
Texas Wichita Falls Division, Aug. 11, 2014.                         Texas Wichita Falls Division, Aug. 11, 2014.
Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary     Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary
Invalidity Contentions, Exhibit B16, Civil Action No. 7:14-cv        Invalidity Contentions, Exhibit C14. Civil Action No. 7:14-cv
00014-O, United States District Court for the Northern District of   00014-O, United States District Court for the Northern District of
Texas Wichita Falls Division, Aug. 11, 2014.                         Texas Wichita Falls Division, Aug. 11, 2014.
Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary     Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary
Invalidity Contentions, Exhibit B17, Civil Action No. 7:14-cv        Invalidity Contentions, Exhibit C15, Civil Action No. 7:14-cv
00014-O, United States District Court for the Northern District of   00014-O, United States District Court for the Northern District of
Texas Wichita Falls Division, Aug. 11, 2014.                         Texas Wichita Falls Division, Aug. 11, 2014.
Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary     Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary
Invalidity Contentions, Exhibit B19, Civil Action No. 7:14-cv        Invalidity Contentions, Exhibit C16, Civil Action No. 7:14-cv
00014-O, United States District Court for the Northern District of   00014-O, United States District Court for the Northern District of
Texas Wichita Falls Division, Aug. 11, 2014.                         Texas Wichita Falls Division, Aug. 11, 2014.
Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary     Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary
Invalidity Contentions, Exhibit B21, Civil Action No. 7:14-cv        Invalidity Contentions, Exhibit C17. Civil Action No. 7:14-cv
00014-O, United States District Court for the Northern District of   00014-O, United States District Court for the Northern District of
Texas Wichita Falls Division, Aug. 11, 2014.                         Texas Wichita Falls Division, Aug. 11, 2014.
Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary     Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary
Invalidity Contentions, Exhibit B22, Civil Action No. 7:14-cv        Invalidity Contentions, Exhibit C19, Civil Action No. 7:14-cv
           Case 6:19-cv-00201-ADA Document 1-1 Filed 03/11/19 Page 13 of 27


                                                           US 9,386,094 B2
                                                                    Page 13

(56)                    References Cited                                 Summit 6, LLC v. HTC Corporation et al., Expert Report of Dr. Owen
                                                                         Astrachan Regarding the Invalidity of U.S. Pat. No. 7,765,482.
                   OTHER PUBLICATIONS                                    Exhibit I, Civil Action No. 7:14-cv-00014-O, United States District
                                                                         Court for the Northern District of Texas Wichita Falls Division, May
00014-O, United States District Court for the Northern District of       8, 2015.
Texas Wichita Falls Division, Aug. 11, 2014.                             Summit 6, LLC v. HTC Corporation et al., Expert Report of Dr. Owen
Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary         Astrachan Regarding the Invalidity of U.S. Pat. No. 7,765,482.
Invalidity Contentions, Exhibit C20, Civil Action No. 7:14-cv            Exhibit J. Civil Action No. 7:14-cv-00014-O, United States District
00014-O, United States District Court for the Northern District of       Court for the Northern District of Texas Wichita Falls Division, May
Texas Wichita Falls Division, Aug. 11, 2014.                             8, 2015.
Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary         Summit 6, LLC v. HTC Corporation et al., Expert Report of Dr. Owen
Invalidity Contentions, Exhibit C21, Civil Action No. 7:14-cv            Astrachan Regarding the Invalidity of U.S. Pat. No. 7,765,482.
00014-O, United States District Court for the Northern District of       Exhibit K, Civil Action No. 7:14-cv-00014-O, United States District
Texas Wichita Falls Division, Aug. 11, 2014.                             Court for the Northern District of Texas Wichita Falls Division, May
Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary         8, 2015.
Invalidity Contentions, Exhibit C22, Civil Action No. 7:14-cv            Summit 6, LLC v. HTC Corporation et al., Expert Report of Dr. Owen
00014-O, United States District Court for the Northern District of       Astrachan Regarding the Invalidity of U.S. Pat. No. 7,765,482.
                                                                         Exhibit L. Civil Action No. 7:14-cv-00014-O, United States District
Texas Wichita Falls Division, Aug. 11, 2014.                             Court for the Northern District of Texas Wichita Falls Division, May
Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary         8, 2015.
Invalidity Contentions, Civil Action No. 7:14-cv-00014-O, United         Summit 6, LLC v. HTC Corporation et al., Expert Report of Dr. Owen
States District Court for the Northern District of Texas Wichita Falls   Astrachan Regarding the Invalidity of U.S. Pat. No. 7,765,482.
Division, Sep. 3, 2014.                                                  Exhibit M, Civil Action No. 7:14-cv-00014-O, United States District
Summit 6, LLC v. HTC Corporation et al., Defendants' Preliminary         Court for the Northern District of Texas Wichita Falls Division, May
Invalidity Contentions, Civil Action No. 7:14-cv-00014-O, United         8, 2015.
States District Court for the Northern District of Texas Wichita Falls   Summit 6, LLC v. HTC Corporation et al., Expert Report of Dr. V.
Division, Sep. 6, 2014.                                                  Michael Bove, Jr., Civil Action No. 7: 14-cv-00014-O, United States
Summit 6, LLC v. HTC Corporation et al., Defendants' First               District Court for the Northern District of Texas Wichita Falls Divi
Amended Preliminary Invalidity Contentions, Civil Action No. 7:14        sion, May 8, 2015.
cv-00014-O, United States District Court for the Northern District of    Summit 6, LLC v. HTC Corporation et al., Expert Report of Dr. V.
Texas Wichita Falls Division, Jan. 12, 2015                              Michael Bove, Jr., Appendix C-1, Civil Action No. 7:14-cv-00014-O,
Summit 6, LLC v. HTC Corporation et al., Exhibit B28 of Defen            United States District Court for the Northern District of Texas
dants' First Amended Preliminary Invalidity Contentions, Civil           Wichita Falls Division, May 8, 2015.
Action No. 7:14-cv-00014-O, United States District Court for the         Summit 6, LLC v. HTC Corporation et al., Expert Report of Dr. V.
Northern District of Texas Wichita Falls Division, Jan. 12, 2015.        Michael Bove, Jr., Appendix C-2, Civil Action No. 7:14-cv-00014-O,
Summit 6, LLC v. HTC Corporation et al., Exhibit C26 of Defen            United States District Court for the Northern District of Texas
dants' First Amended Preliminary Invalidity Contentions, Civil           Wichita Falls Division, May 8, 2015.
Action No. 7:14-cv-00014-O, United States District Court for the         Summit 6, LLC v. HTC Corporation et al., Expert Report of Dr. V.
Northern District of Texas Wichita Falls Division, Jan. 12, 2015.        Michael Bove, Jr., Appendix C-3, Civil Action No. 7:14-cv-00014-O,
Summit 6, LLC v. HTC Corporation et al., Expert Report of Dr. Owen       United States District Court for the Northern District of Texas
Astrachan Regarding the Invalidity of U.S. Pat. No. 7.765,482, Civil     Wichita Falls Division, May 8, 2015.
Action No. 7:14-cv-00014-O, United States District Court for the         Summit 6, LLC v. HTC Corporation et al., Expert Report of Dr. V.
Northern District of Texas Wichita Falls Division, May 8, 2015.          Michael Bove, Jr., Appendix C-4, Civil Action No. 7:14-cv-00014-O,
Summit 6, LLC v. HTC Corporation et al., Expert Report of Dr. Owen       United States District Court for the Northern District of Texas
Astrachan Regarding the Invalidity of U.S. Pat. No. 7,765,482.           Wichita Falls Division, May 8, 2015.
Exhibit C, Civil Action No. 7:14-cv-00014-O, United States District      Summit 6, LLC v. HTC Corporation et al., Expert Report of Dr. V.
Court for the Northern District of Texas Wichita Falls Division, May     Michael Bove, Jr., Appendix C-5, Civil Action No. 7:14-cv-00014-O,
8, 2015.                                                                 United States District Court for the Northern District of Texas
Summit 6, LLC v. HTC Corporation et al., Expert Report of Dr. Owen       Wichita Falls Division, May 8, 2015.
Astrachan Regarding the Invalidity of U.S. Pat. No. 7,765,482.           Summit 6, LLC v. HTC Corporation et al., Expert Report of Dr. V.
Exhibit D, Civil Action No. 7:14-cv-00014-O, United States District      Michael Bove, Jr., Appendix C-6, Civil Action No. 7:14-cv-00014-O,
Court for the Northern District of Texas Wichita Falls Division, May     United States District Court for the Northern District of Texas
8, 2015.                                                                 Wichita Falls Division, May 8, 2015.
Summit 6, LLC v. HTC Corporation et al., Expert Report of Dr. Owen       Summit 6, LLC v. HTC Corporation et al., Expert Report of Dr. V.
Astrachan Regarding the Invalidity of U.S. Pat. No. 7,765,482.           Michael Bove, Jr., Appendix C-7, Civil Action No. 7:14-cv-00014-O,
Exhibit E, Civil Action No. 7:14-cv-00014-O, United States District      United States District Court for the Northern District of Texas
Court for the Northern District of Texas Wichita Falls Division, May     Wichita Falls Division, May 8, 2015.
8, 2015.                                                                 Summit 6, LLC v. HTC Corporation et al., Expert Report of Dr. V.
Summit 6, LLC v. HTC Corporation et al., Expert Report of Dr. Owen       Michael Bove, Jr., Appendix C-8, Civil Action No. 7:14-cv-00014-O,
Astrachan Regarding the Invalidity of U.S. Pat. No. 7,765,482.           United States District Court for the Northern District of Texas
Exhibit F. Civil Action No. 7:14-cv-00014-O, United States District      Wichita Falls Division, May 8, 2015.
Court for the Northern District of Texas Wichita Falls Division, May     Summit 6, LLC v. HTC Corporation et al., Expert Report of Dr. V.
8, 2015.                                                                 Michael Bove, Jr., Appendix C-9, Civil Action No. 7:14-cv-00014-O,
Summit 6, LLC v. HTC Corporation et al., Expert Report of Dr. Owen       United States District Court for the Northern District of Texas
Astrachan Regarding the Invalidity of U.S. Pat. No. 7,765,482.           Wichita Falls Division, May 8, 2015.
Exhibit G, Civil Action No. 7:14-cv-00014-O, United States District      Summit 6, LLC v. HTC Corporation et al., Expert Report of Dr. V.
Court for the Northern District of Texas Wichita Falls Division, May     Michael Bove, Jr., Appendix C-10, Civil Action No. 7:14-cv-00014
8, 2015.                                                                 O, United States District Court for the Northern District of Texas
Summit 6, LLC v. HTC Corporation et al., Expert Report of Dr. Owen       Wichita Falls Division, May 8, 2015.
Astrachan Regarding the Invalidity of U.S. Pat. No. 7,765,482.           Summit 6, LLC v. HTC Corporation et al., Expert Report of Dr. V.
Exhibit H, Civil Action No. 7:14-cv-00014-O, United States District      Michael Bove, Jr., Appendix C-11, Civil Action No. 7:14-cv-00014
Court for the Northern District of Texas Wichita Falls Division, May     O, United States District Court for the Northern District of Texas
8, 2015.                                                                 Wichita Falls Division, May 8, 2015.
          Case 6:19-cv-00201-ADA Document 1-1 Filed 03/11/19 Page 14 of 27


                                                          US 9,386,094 B2
                                                                   Page 14

(56)                    References Cited                                Summit 6, LLC v. Samsung Electronics Co., Ltd., and Samsung Tele
                                                                        communications America, LLC. Appeal Decision, No. 2013
                   OTHER PUBLICATIONS                                   1648, -1651, U.S. Court of Appeals for the Federal Circuit, Sep. 21,
                                                                        2015.
Summit 6, LLC v. HTC Corporation et al., Expert Report of Dr. V.        Patent Owner's Response for Inter Partes Review of U.S. Pat. No.
Michael Bove, Jr., Appendix C-12, Civil Action No. 7:14-cv-00014        7,765.482, Case No. IPR2015-00806, Dec. 9, 2015.
O, United States District Court for the Northern District of Texas      Declaration of Paul Clark, Case No. IPR2015-00806 and IPR 2015
Wichita Falls Division, May 8, 2015.                                    00807, Nov. 18, 2015.
Summit 6, LLC v. HTC Corporation et al. Expert Report of Dr. V.         Declaration of Dr. Martin Kaliski, Case No. IPR2015-00806 and
Michael Bove, Jr., Appendix C-13, Civil Action No. 7:14-cv-00014        IPR2015-00807, Dec. 9, 2015.
O, United States District Court for the Northern District of Texas
Wichita Falls Division, May 8, 2015.                                    Declaration of Sarah Pate, Case No. IPR2015-00806 and IPR2015
Summit 6, LLC v. HTC Corporation et al., Expert Report of Dr. V.        00807, Dec. 9, 2015.
Michael Bove, Jr., Appendix C-14, Civil Action No. 7:14-cv-00014        Patent Owner's Response for Inter Partes Review of U.S. Pat. No.
O, United States District Court for the Northern District of Texas      8,612,515, Case No. IPR2015-00807, Dec. 9, 2015.
Wichita Falls Division, May 8, 2015.                                    Novell, GroupWise, Version 4.1, 1994.
Summit 6, LLC v. HTC Corporation et al., Expert Report of Dr. V.        RealAudio and RealVideo Content Creation Guide, Version 5.0,
Michael Bove, Jr., Appendix C-15, Civil Action No. 7:14-cv-00014        RealNetworks, Inc.
O, United States District Court for the Northern District of Texas      RealPublisher, Getting Started with RealPublisher, Version 5.1,
Wichita Falls Division, May 8, 2015.                                    RealNetworks, Inc., 1998.
Summit 6, LLC v. HTC Corporation et al., Expert Report of Dr. V.        Point2 Internet Systems, Inc., Point2 Equipment Exchange, Making
Michael Bove, Jr., Appendix C-16, Civil Action No. 7:14-cv-00014        the World a Smaller Place.
O, United States District Court for the Northern District of Texas      Petition for Inter Partes Review of U.S. Pat. No. 7,765,482, Case No.
Wichita Falls Division, May 8, 2015.                                    IPR2015-00806, Feb. 25, 2015.
Summit 6, LLC v. HTC Corporation et al., Expert Report of Dr. V.        Declaration of Petitioner's Expert Paul Clark, Case No. IPR2015
Michael Bove, Jr., Appendix C-17. Civil Action No. 7:14-cv-00014        00806, Feb. 25, 2015.
O, United States District Court for the Northern District of Texas      Petition for Inter Partes Review of U.S. Pat. No. 8,612,515, Case No.
Wichita Falls Division, May 8, 2015.                                    IPR2015-00807, Feb. 25, 2015.
Summit 6, LLC v. HTC Corporation et al., Expert Report of Dr. V.        Declaration of Petitioner's Expert Paul Clark, Case No. IPR2015
Michael Bove, Jr., Appendix C-18, Civil Action No. 7:14-cv-00014        00807, Feb. 25, 2015.
O, United States District Court for the Northern District of Texas      Summit 6, LLC v. HTC Corporation et al., Defendants' Rule 12(c)
Wichita Falls Division, May 8, 2015.                                    Motion for Judgment on the Pleadings and Brief in Support, Civil
Summit 6, LLC v. HTC Corporation et al., Expert Report of Dr. V.        Action No. 7:14-cv-00014-O, United States District Court for the
Michael Bove, Jr., Appendix C-19, Civil Action No. 7:14-cv-00014        Northern District of Texas Wichita Falls Division, Mar, 16, 2015.
O, United States District Court for the Northern District of Texas      Summit 6, LLC v. HTC Corporation et al., Claim Construction Order,
Wichita Falls Division, May 8, 2015.                                    Civil Action No. 7:14-cv-00014-O, United States District Court for
Summit 6, LLC v. HTC Corporation et al., Expert Report of Dr. V.        the Northern District of Texas Wichita Falls Division, Mar. 21, 2015.
Michael Bove, Jr., Appendix C-20, Civil Action No. 7:14-cv-00014        Office Action in U.S. Appl. No. 12/831,503, Feb. 29, 2016.
O, United States District Court for the Northern District of Texas      Corrected Petitioner's Reply to Patent Owner's Response in Inter
Wichita Falls Division, May 8, 2015.                                    Partes Review of U.S. Pat. No. 7,765.482, Case No. IPR2015-00806,
Summit 6, LLC v. HTC Corporation et al., Expert Report of Dr. V.        Mar. 10, 2016.
Michael Bove, Jr., Appendix C-21, Civil Action No. 7:14-cv-00014        Corrected Petitioner's Reply to Patent Owner's Response in Inter
O, United States District Court for the Northern District of Texas      Partes Review of U.S. Pat. No. 8,612,515, Case No. IPR2015-00807,
Wichita Falls Division, May 8, 2015.                                    Mar. 10, 2016.
Summit 6, LLC v. HTC Corporation et al., Expert Report of Dr. V.        Petitioner's Reply to Patent Owner's Response in Inter Partes Review
Michael Bove, Jr., Appendix C-22, Civil Action No. 7:14-cv-00014        of U.S. Pat. No. 7,765,482, Case No. IPR2015-00806, Mar. 9, 2016.
O, United States District Court for the Northern District of Texas      Petitioner's Reply to Patent Owner's Response in Inter Partes Review
Wichita Falls Division, May 8, 2015.                                    of U.S. Pat. No. 8,612,515, Case No. IPR2015-00807, Mar. 9, 2016.
Summit 6, LLC v. HTC Corporation et al., Expert Report of Dr. V.        Declaration of Gary Frazier, Case Nos. IPR2015-00806 and
Michael Bove, Jr., Appendix C-23, Civil Action No. 7:14-cv-00014        IPR2015-00807, Feb. 19, 2016.
O, United States District Court for the Northern District of Texas      Transcript of Deposition of Scott Lewis, Case Nos. IPR2015-00806
Wichita Falls Division, May 8, 2015.                                    and IPR2015-00807, Feb. 19, 2016.
Summit 6, LLC v. HTC Corporation et al., Expert Report of Dr. V.        Declaration of Scott Lewis, Case Nos. IPR2015-00806 and IPR2015
Michael Bove, Jr., Appendix C-24, Civil Action No. 7:14-cv-00014        00807, Dec. 9, 2015.
O, United States District Court for the Northern District of Texas      Transcript of Deposition of Gary Frazier, Case Nos. IPR2015-00806
Wichita Falls Division, May 8, 2015.                                    and IPR2015-00807, Mar. 29, 2016.
Summit 6, LLC v. HTC Corporation et al., Expert Report of Dr. V.        Transcript of Deposition of Sarah Pate, Case Nos. IPR2015-00806
Michael Bove, Jr., Appendix C-25, Civil Action No. 7:14-cv-00014        and IPR2015-00807, Feb. 18, 2016.
O, United States District Court for the Northern District of Texas      Corrected Petitioner's Reply to Patent Owner's Response in Inter
Wichita Falls Division, May 8, 2015.                                    Partes Review of U.S. Pat. No. 7,765,482, Case No. IPR2015-00806,
Institution of Inter Partes Review of U.S. Pat. No. 8,612,515, Case     Apr. 1, 2016.
No. IPR2015-00807, Sep. 9, 2015.                                        Corrected Petitioner's Reply to Patent Owner's Response in Inter
Institution of Inter Partes Review of U.S. Pat. No. 7,765,482, Case     Partes Review of U.S. Pat. No. 8,612,515, Case No. IPR2015-00807,
No. IPR2015-00806, Sep. 9, 2015.                                        Apr. 1, 2016.
Granting Motion to Stay Ex Parte Reexamination Control No.              Declaration of Gary Frazier, Case Nos. IPR2015-00806 and
90/012,987, Case No. IPR2015-00806, Sep. 9, 2015.                       IPR2015-00807, Mar. 9, 2016.
Petition for Inter Partes Review of U.S. Pat. No. 7,765,482, Case No.   Decision, Institution of Inter Partes Review, Motion for Joinder, Case
1PR2016-00029, Oct. 8, 2015.                                            No. 1 PR2016-00029, Apr. 4, 2016.
Petitioner's Motion for Joinder in Inter Partes Review of U.S. Pat.
No. 7,765.482, Case No. IPR2016-00029, Oct. 8, 2015.                    * cited by examiner
    Case 6:19-cv-00201-ADA Document 1-1 Filed 03/11/19 Page 15 of 27


U.S. Patent                                             US 9,386,094 B2




         sleowualdeosH
                                               EI:,T
    Case 6:19-cv-00201-ADA Document 1-1 Filed 03/11/19 Page 16 of 27


U.S. Patent        Jul. 5, 2016   Sheet 2 of 5          US 9,386,094 B2
Case 6:19-cv-00201-ADA Document 1-1 Filed 03/11/19 Page 17 of 27
    Case 6:19-cv-00201-ADA Document 1-1 Filed 03/11/19 Page 18 of 27


U.S. Patent                                                 9   386,094 B2
    Case 6:19-cv-00201-ADA Document 1-1 Filed 03/11/19 Page 19 of 27


U.S. Patent        Jul. 5, 2016   Sheet 5 of 5          US 9,386,094 B2
          Case 6:19-cv-00201-ADA Document 1-1 Filed 03/11/19 Page 20 of 27


                                                       US 9,386,094 B2
                               1.                                                                        2
     SYSTEM, METHOD AND APPARATUS FOR                                       Although Caught in the Web’s ActiveUpload tool simpli
                   MEDIA SUBMISSION                                      fies the user experience, it does little toward furthering “back
                                                                         end automation in the handling and distribution of media
   This application is a continuation of non-provisional appli           objects and has no built in “intelligence' to streamline the
cation Ser. No. 13/098,090, filed Apr. 29, 2011, which is a         5    process of handling and transporting rich media objects from
continuation of non-provisional application Ser. No. 12/831,             the front end.
503, filed Jul. 7, 2010, which is a continuation of non-provi
sional application Ser. No. 10/961,720, filed Oct. 8, 2004                      BRIEF DESCRIPTION OF THE DRAWINGS
(now U.S. Pat. No. 7,765,482), which is a continuation of
non-provisional application Ser. No. 09/357.836, filed Jul.         10     The present invention may be further understood from the
21, 1999 (now U.S. Pat. No. 6,895,557). Each of the applica              following description in conjunction with the appended
tions identified above is incorporated by reference herein, in           drawing. In the drawing:
its entirety, for all purposes.                                            FIG. 1 is a diagram of an exemplary web page providing
                                                                         media object acquisition functions;
          BACKGROUND OF THE INVENTION                               15     FIG. 2 is a diagram of another exemplary web page pro
                                                                         viding image acquisition functions;
   1. Field of the Invention                                               FIG. 3 is a table pertaining to a first portion of the Prepare
   The present invention relates to the handling, manipulation           and Post component design; and
and processing of digital content and more particularly to the             FIGS. 4A and 4B illustrate a table pertaining to a second
transportation and Internet publishing of digital content, par           portion of the Prepare and Post component design.
ticularly image media objects and rich media.
  2. State of the Art                                                                     DETAILED DESCRIPTION
   Much of the phenomenal success of the web is attributable
to its graphical nature. Literally, a picture is worth a thousand           The present invention, generally speaking, provides an
words. The capture of digital images has become routine,            25   improved web-based media submission tool. As with some
using digital cameras and scanners. Nevertheless, although               existing tools, operation of the tool is drag and drop or the user
the handling of images by website creators has achieved a                can “click” to browse a directory to select media objects.
high degree of automation, for the average technology user               Unlike existing tools, the tool provides several unique and
(the “imaging civilian'), manipulating and sharing digital               valuable functions. For example, the tool provides the user an
images over the Internet remains a cumbersome and daunting          30   opportunity to confirm the Submission with a visual represen
process. Piecemeal solutions that have been devised for han              tation, for example by generating a thumbnail image of the
dling digital images require a level of sophistication that is           rich media file that has been selected. Additionally, batch
beyond that of the ordinary user. For example, transferring a            Submission is provided to allow a user to drag and drop or
digital image may require first downloading a FTP program,               select a plurality of images or other media objects. Submis
then installing it, then running it and connecting to an FTP        35   sion from a web page to a web page is also provided for. Even
server by typing the server name in the connection dialog,               more importantly, the Submission tool is configurable to per
then navigating to the proper Subdirectory, selecting the files          form a variable amount of intelligent preprocessing on media
to be uploaded, making Sure that the program is in binary                objects prior to upload. In the case of digital images, the tool
transfer mode, then sending the files. For the imaging civilian,         can perform sizing and formatting, for example. Information
Such an involved process can be daunting to say the least.          40   capture is performed with information being uploaded
   Additionally, as technologies advance and casual users                together with the media objects. In an exemplary embodi
begin to experiment with other media objects, such as stream             ment, information capture is both user-transparent (e.g., user
ing video, 3D objects, slide shows, graphics, movies, and                ID and/or password) and user-visible (e.g., the user can pro
even Sound files that accompany imaging data, the processes              vide captions for media objects). The submission of informa
required to share these rich media types on the Internet            45   tion about the user and the media objects facilitates automatic
becomes exponentially more complicated and prohibitive. As               integration of the media objects within existing databases.
the realization of the Internet as an interactive, content rich             The following describes the Prepare and PostTM tools,
medium becomes more and more a reality, the need for                     which prepares and Submits media objects from inside a
enabling the use and distribution of rich content and media on           standard browser, referred to as the first location, to a second
the Internet will become the gating factor to its long term         50   location or server. The media objects may be pictures (im
SCCCSS,                                                                  ages), movies, videos, graphics, Sound clips, etc. Although in
  A broad-based solution to the foregoing problem requires               the following description the Submission of images is
a web-based media submission tool that allows for submis                 described in greatest detail, the same principles apply equally
sion of media objects in a convenient, intuitive manner. A               to media objects of all descriptions.
company named Caught in the Web, has attempted to create a          55      The Prepare and Post tools refers to browser-side compo
broad-based media submission tool known as “ActiveUp                     nents which together provide the ability to submit and trans
load’. ActiveUpload allows an arbitrary file to be dragged and           port media objects over the web to be stored and served.
dropped onto a web page control for upload to the web server.            Using the Prepare and Post tools, end users can Submit images
An ActiveUpload control allows users to, without leaving a               in an immediate, intuitive manner. No technical Sophistica
web page, transfer files to a server (Internet or intranet) by      60   tion is required. In particular, understanding technical terms
selecting the files on the user's desktop that the user wants to         such as JPEG, resolution, pixel, kilobyte, transfer protocol, IP
transfer, then dragging them onto the web page. For example,             address, FTP etc., is not required, since the Prepare and Post
a user, having visited a web page, can contribute pictures,              tools handles all of these tasks for the user.
documents, Zip files, etc., without having to leave the web              The benefits of the Prepare and Post tool are:
page and use an FTP program. Standard web authoring tools           65     a) to the image submitter, the ability to submit media
can be used to integrate ActiveUpload into web pages and                 objects to web pages immediately without needing to over
change the behavior of the control.                                      come technical obstacles;
         Case 6:19-cv-00201-ADA Document 1-1 Filed 03/11/19 Page 21 of 27


                                                      US 9,386,094 B2
                              3                                                                       4
  b) to the image submitter, the ability to submit media                  The Prepare and Post tools also support a batch interface,
objects to web pages "as is without making modifications to             allowing a plurality of images to be Submitted simultaneously
the media objects prior to sending.                                     as in the case of a professional photographer, for example.
   c) to PictureWorks web site partner, access to a uniform,            The opportunity for user confirmation is again provided, e.g.,
standardized, reliable and secure channel for media acquisi             by displaying a visual representation of the images in the
tion;                                                                   batch.
  d) to PictureWorks web site partner, access to contributed               If a mistake is made Such that the wrong image is placed in
media “made to order, it meets their imaging specifications             a media object identifier, the correct image may be placed in
every time without human intervention;                                  the media object identifier. The correct image will replace the
  e) to PictureWorks web site partner, the ability to provide      10   mistaken image. Alternatively, the user may remove an image
web site visitors with an easy, error free way to contribute            from a media object identifier by right-clicking on the media
media;                                                                  object identifier and selecting Remove within a resulting pop
   f) to PictureWorks web site partner, access to contributed           up menu.
media in “real time' with no time delays.                                  Note that any number of media object identifiers may be
   The two primary components used in the Prepare and Post         15   provided on a web page and that the media object identifiers
tools which carry out these functions are 1) the media object           may be separate or grouped. This is evident in FIG. 2. The
identifier and 2) the media sender.                                     number of media object identifiers provided on a page can be
   In general, the media object identifier functions to provide         pre-configured and fixed, allowing no user intervention, or
a graphical interface for placing and associating a media               the media object identifiers can be generated dynamically,
object from a user's desktop onto a web page. The media                 allowing the user to determine how many media object iden
sender carriers out the function of transmitting media objects          tifiers they need for media submission. FIG. 2 shows a web
to a second location.                                                   page with various sizes of media object identifiers. If a media
   There are two ways media objects on the first location               object identifier is separate, its image will be transmitted
become associated with a media object identifier. The first is          separately to the second location. Ifan media object identifier
through a "drag and drop' behavior where the user clicks on        25   is part of a group, its image will be transmitted to the second
a media object to select the one they want to submit. The               location as part of a group of images that are stored together
media object is then dragged to the media object identifier.            and cataloged together. Media object identifiers that are asso
Releasing the mouse button associates the media object with             ciated together as a group are noted as such in the web page
the media object identifier. This behavior is allowed in web            interface and transparently in the media object identifier
browsers that support drag and drop functionality. The Pre         30   object code. Moreover, a web page may have multiple groups
pare and Post tools enable these browsers to accept media               of media object identifiers, or 'groups of groups.”
objects via drag and drop by providing the media object                    The usefulness of images is greatly enhanced by capturing
identifier as an ActiveX component.                                     and identifying information about the images and Submitting
   The second way to associate a media object on the first              the identifying information with the images. Information may
location with the media object identifier is to click on the       35   be image-specific, user-specific or both. The Submission of
media object identifier to browse for media objects, then               information about the user and the media objects facilitates
select the media object of choice. This method is made avail            automatic integration of the media objects within existing
able for web browsers where the media object identifier needs           databases. Information capture may be overt or covert or both.
to be a pure Java component. (Such "signed applet browsers'             This unique automatic database integration enables the
like Netscape Navigator) In this instance, the user may be         40   images to be served with the proper web page data. Overt
asked to choose a media object in a similar manner as when              information capture relies upon the user to make menu selec
choosing a file to be opened, either by graphical navigation or         tions of appropriate captions as illustrated in FIG. 1, or to
by specifying a path name. For example, a prompt associated             make text entries within text fields, or both. The Prepare and
with the media object identifier may be displayed prompting             Post tools are easily customized to accept menu selections
the user to click within the media object identifier. Clicking     45   and text fields for different applications. Covert information
within the media object identifier brings up a browse dialog.           capture occurs by having the web browser automatically pass
Using the browse dialog, the user selects the desired media             to the Prepare and Post tools known information such as a
object, which is then placed in the media object identifier. The        user ID or, password used to access the web page.
Prepare and Post tools will generate a visual representation or            A key differentiator of the Prepare and Post tools is the
thumbnail of the media object, a feature currently not avail       50   browser, or client-side intelligence built into the tools. This
able in signed applet browsers.                                         intelligence directly provides features including those
   Real estate is an example of a prime application of the              already outlined Such as associating data with media objects,
Prepare and Post tools. “Curb appeal' is of great importance            generating a visual representation of the media objects and
in the realty industry and can only be judged by “drive-bys.”           generating media object identifiers dynamically or in a pre
which are time-consuming and laborious, or by the availabil        55   set manner. Other features are also provided via this intelli
ity of images. The Prepare and Post tools make real estate              gence, specifically, the ability to control the width and height
images readily available with a minimal amount of effort.               of the media object identifier and the ability to preprocess the
   Referring to FIG. 1, an example is shown of a realty web             media objects in any number of ways prior to transporting to
page featuring the described Prepare and Post tools function            a second location. In the case of an image media object for
ality. The user associates images with a media object identi       60   example, the Prepare and Post tools may resize the image,
fier via the methods described above and selects appropriate            (i.e., increase or decrease its size as defined by either physical
captions for the images, e.g., living room, family room, etc.           dimensions, pixel count, or kilobytes). Compression, for
The captions may be typed in or selected from menus. The                example, is a type of sizing. The Prepare and Post tools may
user also Supplies identifying information, in this instance the        also change the image's file format (a way of a media object
MLS listing number. When the user clicks the Send button,          65   being identified as to a “type' or “kind' of media), change the
the images are uploaded and processed immediately accord                quality setting of the image, crop the image or change the
ing to the configuration of the Prepare and Post tools.                 aspect ratio, add text or annotations, encode or combine (in
         Case 6:19-cv-00201-ADA Document 1-1 Filed 03/11/19 Page 22 of 27


                                                       US 9,386,094 B2
                               5                                                                          6
cluding Stitching) the media object, or enhance the media                  plied from a field in the web form. If the web page form
object by changing image values, for example, relating to                  contains a control named “Key 1,” then its value will be used
contrast or saturation. This intelligence may be executed in a             for this key. For example, the field Key 1 might be labeled as
manner that is transparent to the end user. This transparency              “MLS Number on the web page. Similarly, the field Key2
allows the end user to submit media to the Prepare and Post                might be labeled "Zip Code on the web page. A sequence
tools “as is since the tools will automatically prepare it to              number is appended to the Key 1/Key2 combination. When
                                                                           there are multiple media object identifiers on a page, this will
meet the requirements of the second location. Note that,                   ensure that each image has a unique key.
although image Submission may involve client-side process                     All media object identifiers on a web page must be con
ing, image processing is not required.                                10   tained within an HTML form. A single line of JavaScript code
   The Prepare and Post tools are available for customers to               is inserted into the web page (within the HTML form) in each
integrate into their own web pages. The Prepare and Post tools             place where a media object identifier is desired. The Media
are easily integrated into web sites (customers) to allows                 object identifier Section can specify the width and height for
those sites to accept media objects from web site visitors                 each media object identifier. If the width and height are omit
(users). Appendix A is a generic HTML HostTemplate illus              15
                                                                           ted, then the default width and height from the Configuration
trating how Prepare and Post components are integrated into                Section are used.
a web page. The HTML template file (which is a complete                      The Submission Code Section contains HTML code that
working example) contains instructions and a few small code                creates the button that submits both the images to the second
Snippets that the customer pastes into the web page. Integrat              locations and the form to the customer's server. Within the
ing the Prepare and Post components requires an Initializa                 Submission Code Section, an HTML “href parameter is
tion Section, a Configuration Section, an ImageWell (media                 required for the Send Button that causes the images to be sent.
object identifier) Section, a Submission Section and an                    After the images have been sent, the web page form will be
ImageUpLoad Control Section. To include the Prepare and                    submitted in the standard manner. The form must define two
Post tools media object identifiers on a web page, the cus                 hidden fields named 'url'' and imagecount. The imagecount
tomer cuts and pastes code Snippets for these sections from           25
                                                                           field will contain the number of images actually transmitted.
the template into the web page.                                            In an exemplary embodiment, the URL for images 2 through
  The Initialization Section consists of a few lines of JavaS              “n” are generated by replacing the initial sequence number at
cript code that will download all of the needed Prepare and                the end of the returned URL with the desired image number.
Post Submission components.                                                   The ImageUpload Control Section holds a small piece of
   The Configuration Section overrides various configurable           30
                                                                           JavaScript code that is placed at the very end of the body
default settings that the customer can control. In the Configu             section of the web page. This code creates the non-visible
ration Section, the media object identifier component is sized             Image Upload control, or media sender, that performs the
and configured to perform any preprocessing of the image                   transfer of images from the user's machine to the second
that may be desired prior to upload. Configurable parameters               location.
include both fixed values for all submissions (per submission         35
                                                                              The Prepare and Post components support multiple brows
values) and fixed values for all images within a Submission                ers and dynamically adjust their behavior according to the
(per image values), as will be explained presently.                        type of browser that is currently running. For example, under
   Fixed values for all submissions include Defaultimage                   supported versions of Microsoft's browsers, media object
Width and DefaultImageHeight, as well as include Default                   identifiers are implemented as ActiveX controls, while under
Control Width and DefaultControlHeight. The former specify            40
                                                                           supported Netscape browsers, media object identifiers are
the default width and height of the images after they have                 implemented as Java Applets. This multiple browser Support
been compressed for transmission. The latter specify the                   is completely automatic.
default width and height of all media object identifiers. To                  FIGS. 3 and 4A-4B present further details of the media
create media object identifiers having different sizes, the cus            object identifier and media sender components, respectively.
tomer specifies the desired size when creating the media              45
                                                                              From the foregoing description, it will be appreciated that
object identifier. Another fixed value for all submissions is              the present media Submission tool, besides offering conve
Quality. This determines the quality level of the images after             nience to the end user, offers convenience and flexibility to
they have been compressed for transmission (0 is the lowest                technology partners. In particular, web page integration is
quality/highest compression and 100 is the highest quality/                designed to facilitate automatic server-side integration of
lowest compression).                                                  50
                                                                           media content.
   Fixed values for all media objects within a submission                     It will be apparent to those of ordinary skill in the art that
include Key 1 and Key2. Key 1 is the primary value that deter              the present invention can be embodied in other specific forms
mines the filename of the resulting image file and, conse                  without departing from the spirit or essential character
quently, its URL. It is important that each Submitted image                thereof. The presently disclosed embodiments are therefore
have a unique name to prevent one image from overwriting              55   considered in all respects to be illustrative and not restrictive.
another. Key2 is an optional secondary key that is appended to             The scope of the invention is indicated by the appended
Key 1 before the image's filename and URL are created.                     claims rather than the foregoing description, and all changes
While default values for Key 1 and Key2 can be specified in                which come within the meaning and range of equivalents
the configuration section, more likely this value will be Sup              thereof are intended to be embraced therein.
                                                                                            APPENDIX A
                                                                                        HostTemplate generic.htm


                                             <!--: *::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::: Begin Initialization Section -->
                                             <!-- ***** This section of code must appear at              -->
                 Case 6:19-cv-00201-ADA Document 1-1 Filed 03/11/19 Page 23 of 27


                                                                                         US 9,386,094 B2
                                                   7
                                                 APPENDIX A-continued
                                                     HostTemplate generic.htm
<!-- ***** the beginng of the <HEAD> section of -->
<!-- ***** your web page. Copy this code and        -->
<!-- ***** paste it directly into your web page.-->
<SCRIPT type="text?iavascript src="http://157.22.134.49, company/pwtcomponents.js'></SCRIPT
>
<SCRIPT type="text?iavascript src="http://157.22.134.49, company/company.js'></SCRIPT>
<!-- * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * End Initialization Section -->
<AHEAD
<BODY>
<!-- * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * Begin Configuration Section -->
<!-- ***** This section of code must appear                               -->
<!-- ***** anywhere after the initialization                              -->
<!-- ***** section (above), and before the                                -->
<!-- ***** the <FORM > that contains the image                            -->
<!-- ***** wells.                                                         -->
<!-- * * * * *                                                            -->
<-- ***** This section defines data values                                -->
<!-- ***** needed by the image wells. You can                             -->
<!-- ***** modify these values to suit -->
<!-- ***** your needs.                                                    -->
<SCRIPT Language=''Javascript">
PWTKey1 = “name-your-image-here';    If the KFORMC contains fields named Key1
PWTKey2 = “:                      fi & Key2 their values will be used.
PWTQuality = 93:
PWT. DefaultImageWidth = 640;
PWT. DefaultImage:Height=480;
PWT. DefaultControl Width = 326;  // Includes a 3 pixel border
PWT. DefaultControl Height = 246;        // Include a 3 pixel border
</SCRIPT>
<!-- * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * : End Configuration Section -->
<FORM
This sample displays a working image well.
<BR>
<!-- : *::::::::::::::::::::::::::::::::::::::::::::::::::::::::::: Begin ImageWell Section -->
<!--***** This code creates an image well on                              -->
<!-- ***** the web page. While this template                              -->
<!--***** Only contains a single image well,                              -->
<!--***** you can use as many as you like.                                -->
<!-- ***** Copy this code into your web page                              -->
<!-- ***** anywhere within your <FORM> where                              -->
<!--***** you want an image well to appear.                               -->
<SCRIPT Language=''Javascript">
PWTaddimagecontrol(); fi or “PWTaddimagecontrol (640,480); to override
                          if the default width and height.
</SCRIPT>
<!-- * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * End ImageWell Section -->

This text is after the image well.
<P>
<!-- * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * Begin Submission Code Section -->
<!-- ***** You can use any type of button you                             -->
<!-- ***** wish, but rather than it being a                               -->
<!-- ***** standard SUBMIT button, it must                                -->
<!-- ***** instead contain the parameter:                                 -->
<!-- * * * * *                                                            -->
<!-- * * * * *          onclick=“PWT. Submit()                            -->
<!-- * * * * *                                                            -->
<!-- ***** (as shown in the example below).                               -->
<!-- ***** After the images have been sent,                               -->
<!-- ***** your web page FORM will be submitted                           -->
<-- ***** in the standard manner.                                         -->
<!-- * * * * *                                                            -->
<-- *****Your FORM must define two hidden                                 -->
<!-- ***** fields named “url” & “imagecount                               -->
<!-- ***** (see examples below). The “url''                               -->
<!-- ***** field will be populated with the                               -->
<!-- ***** resulting URL of the first (or only)                           -->
<!--***** image submitted, and the “imagecount'-->
<-- ***** field will contain the number of                                -->
<!-- ***** images actually transmitted. The URL                           -->
<!-- ***** for images 2 thrun can be generated                            -->
<!-- ***** by replacing the initial sequence
<!-- ***** number (which will always be “1)                               -->
<-- ***** at the end of the returned URL with                             -->
->
<!-- ***** the desired image number.                                      -->
<INPUT type="hidden name="url''>
<INPUT type="hidden' name="imagecount's
               Case 6:19-cv-00201-ADA Document 1-1 Filed 03/11/19 Page 24 of 27


                                                                                     US 9,386,094 B2
                                                9                                                                                             10
                                               APPENDIX A-continued
                                                   HostTemplate generic.htm
<INPUT type="button value="Submit Images onclick=“PWTSubmit() >
<AFORM
<!-- * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * End Submission Code Section -->
<!-- : *::::::::::::::::::::::::::::::::::::::::::::::::::::::::::: Begin ImageOpload Control Section -->
<!-- ***** This section of code must appear at                         -->
<-- ***** the end of the <BODY> section of                             -->
<!-- ***** your web page. Copy this code and                           -->
<!-- ***** paste it directly into your web page. -->
<SCRIPT Language=''Javascript">
PWTadduploadcontrol();
</SCRIPT>
<--: * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * : End ImageOpload Control Section -->




    What is claimed is:                                                                                        4. The non-transitory computer-readable medium of claim
   1. A non-transitory computer-readable medium having an                                                   1, wherein the first pre-processed image is cropped in a man
image Submission tool stored thereon for use on a user device,                                              ner specified by the one or more pre-processing parameters.
the image Submission tool including:                                                                           5. The non-transitory computer-readable medium of claim
  an image identifier section that when first executed, causes                                              1, wherein the first pre-processed image has a quality as
      the image Submission tool to generate a first visual rep                                              specified by the one or more pre-processing parameters.
      resentation of a first image, the first visual representation                                            6. The non-transitory computer-readable medium of claim
      enabling a user to determine whether the first image                                            25    1, wherein the first pre-processed image has a file format as
      should be replaced with a first replacement image, to                                                 specified by the one or more pre-processing parameters.
        enable a user to enter first text information as a first                                               7. The non-transitory computer-readable medium of claim
        caption for the first image or the first replacement image,                                         1, wherein the first pre-processed image has an encoding as
        and to pre-process the first image or the first replacement                                         specified by the one or more pre-processing parameters.
        image to produce a first pre-processed image, and when
                                                                                                      30       8. The non-transitory computer-readable medium of claim
                                                                                                            1, wherein the image Submission tool combines the first pre
        Second executed, causes the image Submission tool to                                                processed image and the second pre-processed image into an
        generate a second visual representation of a second                                                 animated presentation.
        image, the second visual representation enabling a user                                                9. The non-transitory computer-readable medium of claim
        to determine whether the second image should be                                               35    1, wherein the image upload control section when first
        replaced with a second replacement image, to enable a                                               executed causes the image Submission tool to transmit the
        user to enter second text information as a second caption                                           first text information.
        for the second image or the second replacement image,                                                  10. The non-transitory computer-readable medium of
        and to pre-process the second image or the second                                                   claim 1, wherein the image upload control section when first
        replacement image to produce a second pre-processed                                           40    executed causes the image Submission tool to transmit loca
        image, wherein the pre-processing by the image Submis                                               tion information associated with the first pre-processed
        sion tool is controlled by one or more pre-processing                                               image.
        parameters received from a device separate from the                                                    11. A computer implemented method performed by an
        user device in a conversion of the first image or the first                                         image Submission tool on a user device, comprising:
        replacement image and in a conversion of the second                                           45       causing the image Submission tool to generate a first visual
        image or the second replacement image as specified for                                                   representation of a first image, the first visual represen
        use by a receiving party;                                                                                tation enabling a user to determine whether the first
    a Submission section that when first executed, causes the                                                    image should be replaced with a first replacement image,
      image Submission tool to enable a user to Submit the first                                                     to enable a user to enter first text information as a first
      pre-processed image, and when second executed, causes                                           50          caption for the first image or the first replacement image,
      the image Submission tool to enable a user to Submit the                                                    and to pre-process the first image or the first replacement
      second pre-processed image; and                                                                             image to produce a first pre-processed image:
   an image upload control section that when first executed,                                                    causing the image Submission to generate a second visual
      causes the image Submission tool to transmit the first                                                      representation of a second image, the second visual rep
      pre-processed image, and when second executed, causes                                           55          resentation enabling a user to determine whether the
      the image Submission tool to transmit the second pre                                                        second image should be replaced with a second replace
      processed image, wherein the first pre-processed image                                                      ment image, to enable a user to enter second text infor
      and the second pre-processed image are grouped                                                              mation as a second caption for the second image or the
      together in a presentation.                                                                                 second replacement image, and to pre-process the sec
   2. The non-transitory computer-readable medium of claim                                            60          ond image or the second replacement image to produce
1, wherein the image identifier section when first executed                                                       a second pre-processed image, wherein the pre-process
causes the image Submission tool to generate the first visual                                                     ing by the image Submission tool is controlled by one or
representation from a first image file.                                                                           more pre-processing parameters received from a device
   3. The non-transitory computer-readable medium of claim                                                        separate from the user device in a conversion of the first
1, wherein the first pre-processed image has a compression                                            65          image or the first replacement image and in a conversion
level as specified by the one or more pre-processing param                                                        of the second image or the second replacement image as
eters.                                                                                                            specified for use by a receiving party;
         Case 6:19-cv-00201-ADA Document 1-1 Filed 03/11/19 Page 25 of 27


                                                       US 9,386,094 B2
                              11                                                                         12
   causing the image Submission tool to enable a user to                    26. The system of claim 21, wherein the first pre-processed
      Submit the first pre-processed image:                               image file has a file format specified by at least one of the
   causing the image Submission tool to enable a user to                  pre-processing parameters.
      Submit the second pre-processed image:                                27. The system of claim 21, wherein the first pre-processed
   causing the image Submission tool to transmit the first                image file is an encoded version of the first image.
     pre-processed image; and                                               28. The system of claim 21, wherein the presentation
   causing the image Submission tool to transmit the second               includes first text information entered by the first user device
     pre-processed image, wherein the first pre-processed                 as a first caption for the first pre-processed image file, and
     image and the second pre-processed image are grouped            10
                                                                          second text information entered by the first user device as a
     together in a presentation.                                          second caption for the second pre-processed image file.
   12. The method of claim 11, wherein the first visual repre               29. The system of claim 21, wherein the presentation
sentation is generated from a first image file.                           includes first location information associated with the first
   13. The method of claim 11, wherein the first pre-processed            pre-processed image file and second location information
image has a compression level as specified by the one or more        15   associated with the second pre-processed image file.
pre-processing parameters.                                                  30. A non-transitory computer-readable medium having an
   14. The method of claim 11, wherein the first pre-processed            image Submission tool stored thereon for use on a user device,
image is cropped in a manner specified by the one or more                 the image Submission tool including:
pre-processing parameters.                                                  an image identifier section that when executed, causes the
   15. The method of claim 11, wherein the first pre-processed                 image Submission tool to:
image has a quality as specified by the one or more pre                        generate a visual representation of one or more images,
processing parameters.                                                           the visual representation enabling a user to determine
   16. The method of claim 11, wherein the first pre-processed                   whether the one or more images should be replaced
image has a file format as specified by the one or more                          with one or more replacement images;
pre-processing parameters.                                           25        enable a user to enter text information as one or more
   17. The method of claim 11, wherein the first pre-processed                   captions for the one or more images or the one or more
image has an encoding as specified by the one or more pre                        replacement images; and
processing parameters.                                                         pre-process the one or more images or the one or more
   18. The method of claim 11, further comprising causing the        30
                                                                                 replacement images to produce one or more pre-pro
image Submission tool to combine the first pre-processed                         cessed images, the pre-processing by the image Sub
image and the second preprocessed image into an animated                         mission tool controlled by one or more pre-processing
presentation.                                                                    parameters received from a device separate from the
   19. The method of claim 11, further comprising causing the                    user device in a conversion of the one or more images
image Submission tool to transmit the first text information.        35          or the one or more replacement images as specified
   20. The method of claim 11, further comprising causing the                    for use by a receiving party;
image Submission tool to transmit location information asso                 a Submission section that when executed, causes the image
ciated with the first pre-processed image.                                     submission tool to enable a user to submit the one or
   21. A system, comprising:                                                   more pre-processed images; and
  one or more receivers that receive, from a first user device,      40     an image upload control section that when executed,
     user credentials, a first pre-processed image file and a                  causes the image Submission tool to transmit the one or
     second pre-processed image file, the first pre-processed                  more pre-processed images.
     image file produced through first pre-processing by the                31. The non-transitory computer-readable medium of
     first user device of a first image, the second pre-pro               claim 30, wherein the image identifier section when executed
     cessed image file produced through second pre-process           45   causes the image Submission tool to generate the visual rep
     ing by the first user device of a second image, the first            resentation from an image file.
     and second pre-processing controlled by one or more                    32. The non-transitory computer-readable medium of
     pre-processing parameters received by the first user                 claim 30, wherein the submission section when executed
     device from a device separate from the first user device,            causes the image Submission tool to enable a display of a
     the one or more pre-processing parameters used to con           50   button in a user interface that is selectable by a user to signal
     trol the first user device in a conversion of the first image        a confirmation.
     and in a conversion of the second image as specified for               33. The non-transitory computer-readable medium of
     use by a receiving party; and                                        claim30, wherein the one or more pre-processed images have
  one or more transmitters that transmit, to a second user                a compression level as specified by the one or more pre
     device, the first pre-processed image file and the second       55   processing parameters.
     pre-processed image file for grouping together as part of              34. The non-transitory computer-readable medium of
     a presentation associated with a user identified by the              claim 30, wherein the one or more pre-processed images are
     user credentials.                                                    cropped in a manner specified by the one or more pre-pro
  22. The system of claim 21, wherein the user credentials                cessing parameters.
include a user identifier and a password.                            60     35. The non-transitory computer-readable medium of
  23. The system of claim 21, wherein the first pre-processed             claim30, wherein the one or more pre-processed images have
image file is a compressed version of the first image.                    a quality as specified by the one or more pre-processing
  24. The system of claim 21, wherein the first pre-processed             parameters.
image file is a cropped version of the first image.                          36. The non-transitory computer-readable medium of
  25. The system of claim 21, wherein the first pre-processed        65   claim30, wherein the one or more pre-processed images have
image file has a different quality as compared to the first               a file format as specified by the one or more pre-processing
image.                                                                    parameters.
         Case 6:19-cv-00201-ADA Document 1-1 Filed 03/11/19 Page 26 of 27


                                                      US 9,386,094 B2
                             13                                                                     14
  37. The non-transitory computer-readable medium of                        sentation enabling a user to determine whether the one
claim 30, wherein the one or more pre-processed images have                 or more images should be replaced with one or more
an encoding as specified by the one or more pre-processing                  replacement images;
parameters.                                                               causing the image submission tool to enable a user to enter
   38. The non-transitory computer-readable medium of                        text information for association with the one or more
claim 30, wherein the image upload control section when                     images or the one or more replacement images;
executed causes the image submission tool to transmit the text            causing the image submission tool to pre-process the one
information.                                                                or more images or the one or more replacement images
   39. The non-transitory computer-readable medium of                       to produce one or more pre-processed images, the pre
claim 30, wherein the image upload control section when            10
                                                                            processing by the image submission tool controlled by
executed causes the image submission tool to transmit loca                   one or more pre-processing parameters received from a
tion information associated with the one or more pre-pro                     device separate from the user device in a conversion of
cessed images.
   40. A non-transitory computer-readable medium having a                    the one or more images or the one or more replacement
media submission tool stored thereon for use on a user device,     15        images as specified for use by a receiving party;
the media submission tool including:                                       causing the image submission tool to enable a user to
   a media identifier section that when executed, causes the                  Submit the one or more pre-processed images; and
     media submission tool to:                                             causing the image submission tool to transmit the one or
     generate a visual representation of a video, the visual                 more pre-processed images.
       representation enabling a user to determine whether                 43. The method of claim 42, wherein the image submission
       the video should be replaced with a replacement                  tool generates the visual representation from an image file.
       video;                                                              44. The method of claim 42, wherein the image submission
     enable a user to entertext information as a caption for the        tool enables a display of a button in a user interface that is
       video or the replacement video; and                              Selectable by a user to signal a confirmation.
     pre-process the video or the replacement video to pro         25     45. The method of claim 42, wherein the one or more
       duce pre-processed video, the pre-processing by the              pre-processed images have a compression level as specified
       media submission tool controlled by one or more                  by the one or more pre-processing parameters.
       pre-processing parameters received from a device                   46. The method of claim 42, wherein the one or more
       separate from the user device in a conversion of the             pre-processed images are cropped in a manner specified by
       video or the replacement video as specified for use by      30   the one or more pre-processing parameters.
       a receiving party;                                                 47. The method of claim 42, wherein the one or more
  a submission section that when executed, causes the media             pre-processed images have a quality as specified by the one or
     Submission tool to enable a user to submit the pre-pro             more pre-processing parameters.
     cessed video; and                                                    48. The method of claim 42, wherein the one or more
  a media upload control section that when executed, causes        35   pre-processed images have a file format as specified by the
     the media submission tool to transmit the pre-processed            one or more pre-processing parameters.
     video.                                                               49. The method of claim 42, wherein the one or more
  41. The non-transitory computer-readable medium of                    pre-processed images have an encoding as specified by the
claim 40, wherein the media upload control section when                 one or more pre-processing parameters.
executed causes the media submission tool to transmit loca         40     50. The method of claim 42, further comprising causing the
tion information associated with the pre-processed video.               image submission tool to transmit the text information.
   42. A computer implemented method performed by an                      51. The method of claim 42, further comprising causing the
image Submission tool on a user device, comprising:                     image submission tool to transmit location information asso
   causing the image submission tool to generate a visual               ciated with the one or more pre-processed images.
     representation of one or more images, the visual repre
                 Case 6:19-cv-00201-ADA Document 1-1 Filed 03/11/19 Page 27 of 27

                              UNITED STATES PATENT AND TRADEMARK OFFICE
                                   CERTIFICATE OF CORRECTION
PATENT NO.                  : 9,386,094 B2                                                                                       Page 1 of 1
APPLICATION NO.             : 14/107261
DATED                       : July 5, 2016
INVENTOR(S)                 : Wood et al.

It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:

         In The Claims

         Col. 12, line 3, before “pre-processing insert --one or more--.




                                                                                    Signed and Sealed this
                                                                              Twenty-fifth Day of October, 2016
                                                                          74-4-04- 2% 4            Michelle K. Lee
                                                                               Director of the United States Patent and Trademark Office
